  Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 1 of 71 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


  DANIEL J. COHEN and DAVID M.                      Civil Action No. 1:21-cv-
  COHEN, Derivatively on Behalf of
  LORDSTOWN MOTORS CORP.,

                          Plaintiffs,

  v.

  STEPHEN S. BURNS, PHIL RICHARD                    VERIFIED STOCKHOLDER
  SCHMIDT, JULIO C. RODRIGUEZ,                      DERIVATIVE COMPLAINT FOR
  MICHAEL FABIAN, DAVID T.                          VIOLATIONS OF FEDERAL
  HAMAMOTO, MARK A. WALSH,                          SECURITIES LAWS, BREACH OF
                                                    FIDUCIARY DUTY, AND UNJUST
  ANDREW C. RICHARDSON, STEVEN R.
                                                    ENRICHMENT
  HASH, JUDITH A. HANNAWAY, KEITH
  A. FELDMAN, JANE REISS, DALE G.
  SPENCER, MICHAEL D. GATES, MICKEY
  W. KOWITZ, ANGELA STRAND
  BOYDSTON, and MARTIN J. RUCIDLO,                  JURY DEMAND

                          Defendants,

  and

  LORDSTOWN MOTORS CORP., a
  Delaware corporation,

                          Nominal Defendant.


        Plaintiffs Daniel J. Cohen and David M. Cohen (“Plaintiffs”), by their attorneys, submits

this Verified Stockholder Derivative Complaint for Violations of Federal Securities Laws, Breach

of Fiduciary Duty, and Unjust Enrichment derivatively for the benefit of Nominal Defendant

Lordstown Motors Corp. (“Lordstown Motors,” “Lordstown,” or the “Company”). Plaintiffs base

their allegations on personal knowledge and, as to all other matters outside their personal

knowledge, upon information and belief based on the investigation of counsel, which includes

without limitation: (i) review and analysis of public filings with the United States Securities and
     Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 2 of 71 PageID #: 2




Exchange Commission (“SEC”); (ii) review and analysis of filings in federal court, including

pleadings in the related securities fraud class actions Rico v. Lordstown Motors Corp. et al., No.

4:21-cv-00616, Palumbo v. Lordstown Motors Corp. et al., No. 4:21-cv-00633, and Zuod v.

Lordstown Motors Corp. et al., No. 4:21-cv-00720 pending in the United States District Court for

the Northern District of Ohio (together, the “Securities Class Actions”); and (iii) review and

analysis of press releases, news reports, analyst reports, industry reports, investor conference call

transcripts and slides, and other information available in the public domain.

I.      INTRODUCTION

        1.     This is a stockholder derivative action brought on behalf of and for the benefit of

Lordstown Motors against certain of the Company’s (and its predecessor’s) officers and directors

seeking to remedy their violations of the federal securities laws, breaches of fiduciary duty, and

unjust enrichment. Defendants’ actions have caused substantial financial and reputational harm to

Lordstown Motors.

        2.     DiamondPeak Holdings Corp. (“DiamondPeak”) is a special purpose acquisition

company (“SPAC”)—sometimes called a “blank check” company—formed for the sole purpose

of acquiring an existing business. DiamondPeak, which had no commercial operations of its own,

went public in its February 2019 initial public offering (“IPO”) raising more than $250 million,

with its shares trading on the NASDAQ stock exchange under the ticker symbol “DPHC.” At the

time, DiamondPeak stated that it would “focus [its] search for a target business with a real estate

related component” and “with an enterprise value of between $350 million and $2.0 billion.”

Under the terms of its IPO, DiamondPeak was required to redeem all its publicly traded shares if

it failed to complete a business combination within two years of the offering.

        3.     With time running out on its two-year window to complete a business combination,

DiamondPeak identified its acquisition target in the fall 2020: Lordstown Motors. Founded in


                                                 2
  Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 3 of 71 PageID #: 3




2019, Lordstown Motors sought to design, manufacture, and sell the first mass produced, light

duty electric pickup truck. Shortly after founding, the Company acquired a recently shuttered

six million square-foot factory from General Motors in Lordstown, Ohio that had once employed

more than 10,000 workers. Lordstown Motors was therefore viewed by many as the savior of this

Northern Ohio region after it promised to transform the Mahoning Valley into the epicenter for

electric vehicle production, which it dubbed “Voltage Valley.” In June 2020, Lordstown Motors

revealed its flagship “Endurance” electric pickup truck in a highly publicized ceremony attended

by Vice President Mike Pence.

       4.      On August 3, 2020, DiamondPeak and Lordstown Motors announced that they had

entered into a merger agreement through which Lordstown Motors would become a publicly traded

company (the “Merger”).       Upon closing of the Merger, DiamondPeak would be renamed

“Lordstown Motors Corp.” and would continue to be listed on the NASDAQ and trade under the

new ticker symbol, “RIDE.” The Merger, however, would only close if it received the approval

of the majority of DiamondPeak’s voting shares.

       5.      In connection with the Merger announcement, DiamondPeak and Lordstown

Motors trumpeted the reported 27,000 pre-orders for the Endurance, representing $1.4 billion in

potential revenue, which they touted as evidence of the significant demand for the electric truck

by fleet customers. They also stated that the Endurance was on track for commercial production

in the second half of 2021.

       6.      Thereafter, DiamondPeak and Lordstown Motors continued to promote the Merger.

For example, in a September 17, 2020 presentation to analysts and investors, they touted a

“Working Prototype” and claimed that Lordstown Motors had received “significant pre-orders”

for about 40,000 trucks which represented “potential revenue sufficient to cover production into




                                               3
  Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 4 of 71 PageID #: 4




2023.” They also set forth a timeline for commercial production of the Endurance beginning in

third quarter 2021.

       7.       On October 8, 2020, DiamondPeak announced that it would hold a Special Meeting

of its stockholders to vote on the proposed Merger on October 22, 2020. Two weeks later,

DiamondPeak shareholders approved the Merger at the Special Meeting. On October 23, 2020,

Lordstown Motors and DiamondPeak issued a press release announcing the successful stockholder

vote, the closing of the business combination, and that beginning on October 26, 2020, the

combined company’s shares would trade on the NASDAQ.

       8.       Post-Merger, Lordstown Motors continued to aggressively promote its business to

bolster its ongoing efforts to raise additional capital.       In an interview published on

October 26, 2020, just days after the stockholder vote, Lordstown’s founder and Chief Executive

Officer (“CEO”) Stephen S. Burns (“Burns”) bragged about the Company’s 40,000 pre-orders,

stating that he “was surprised that the truck has attracted so much attention this soon,” and

attributing the success to “a pent-up demand.”

       9.       On November 12, 2020, Lordstown filed a Registration Statement on Form S-1

with the SEC, in which the Company announced its intent to sell additional shares of Lordstown

Motors Class A common stock and warrants, raising an additional $182 million in capital. The

“Selling Shareholders”—including most of the Individual Defendants (defined below)—registered

for sale more than $2.4 billion of their individual holdings of Lordstown Motors common stock

and warrants.

       10.      On November 16, 2020, Lordstown Motors issued a press release announcing that

it “Remains on Track to Begin Production of the Lordstown Endurance in September 2021,” and

highlighting that the Company had now reached 50,000 pre-orders. Several weeks later, on




                                                 4
   Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 5 of 71 PageID #: 5




December 21, 2020, Lordstown claimed 80,000 pre-orders and reaffirmed that it was “on track”

to commence production of the Endurance by September 2021.

        11.      On January 11, 2021, Lordstown issued a press release announcing that it had

“surpasse[d] 100,000 pre-orders for the Lordstown Endurance.” In this release, Defendant Burns

stated: “[r]eceiving 100,000 pre-orders from commercial fleets for a truck like the Endurance is

unprecedented in automotive history . . . . Adding in the interest we have from federal, state,

municipal and military fleets on top of that, I think you can see why we feel that we are about to

revolutionize the pickup truck industry.” This press release further provided that “Lordstown is

now building the first Beta Endurance vehicles and is on track for start of production in September

of this year.”

        12.      The following month, on February 23, 2021, Defendant Burns stated: “[o]ur initial

foray is into fleets, and we have pre-sold 100,000 of these vehicles to various fleets across America

– really a big appetite.” He again confirmed that production for the Endurance was set to begin

in September.

        13.      But then, on March 12, 2021, Lordstown Motors’ smooth ride came to a screeching

halt. Analyst Hindenburg Research published a scathing report on Lordstown entitled: “The

Lordstown Motors Mirage: Fake Orders, Undisclosed Production Hurdles, and a Prototype

Inferno.” As alleged in greater detail below, Hindenburg noted that Lordstown has “no revenue

and no sellable product,” and wrote that the Company “has misled investors on both its demand

and production capabilities.” The Hindenburg report concluded that Lordstown’s “orders are

largely fictitious and used as a prop to raise capital and confer legitimacy,” and that a former

employee “explained how the company is experiencing delays and making ‘drastic’ design




                                                 5
   Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 6 of 71 PageID #: 6




modifications, putting [Lordstown] an estimated 3-4 years away from production,” rather than the

Company being “on track” for a September 2021 production start.

       14.        On this news, the price of Lordstown Motors common stock crashed more than

16% in a single day, down from its March 11, 2021 closing price of $17.71 per share to a

March 12, 2021 close of just $14.78 per share. This drop represented more than $517 million in

lost market capitalization.

       15.        Then, on March 17, 2021, the Company held an earnings call on which

Defendant Burns belatedly disclosed that Lordstown Motors was being probed by the SEC. The

SEC’s initial inquiry had occurred a full month earlier, on February 17, 2021, when Lordstown

received a request for the voluntary production of documents and information relating to the

Merger and the Company’s claimed pre-orders for the Endurance truck.                On this news,

Lordstown’s stock price fell another 13%, erasing an additional $367 million in market

capitalization.

       16.        Finally, on March 24, 2021, Hindenburg Research published some “behind the

scenes” pictures of the Endurance truck breaking down which were reportedly taken during the

filming of an Endurance commercial during the summer of 2020. One of the pictures, posted to

Twitter, shows the Endurance loaded onto a tow truck. Hindenburg added that “[a]n onlooker

explained that the Endurance broke down on the road mid-shoot, with workers struggling to push

it onto a truck before calling a tow truck.” In response, Lordstown’s stock price fell nearly 10%,

erasing an additional $213 million in stockholder value.

       17.        The Individual Defendants are responsible for making and/or allowing false and

misleading statements, thereby misleading Company stockholders and investors, violating state

and federal securities laws, and breaching their fiduciary duties. As a direct result, Lordstown has




                                                 6
      Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 7 of 71 PageID #: 7




suffered significant damage. In addition to the SEC investigation, Lordstown now faces Securities

Class Actions alleging that the Company and Defendants Burns, Schmidt, Rodriguez, and Fabian

violated Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”). The

cases seek to recover hundreds of millions of dollars on behalf of stockholders who purchased or

acquired the common stock of Lordstown (or its predecessor company, DiamondPeak) between

August 3, 2020 and March 17, 2021, inclusive.

         18.   Due to the Lordstown Board of Directors’ (the “Board”) direct involvement in the

wrongdoing, the substantial likelihood of liability its members face, and its members’ lack of

independence, any demand upon the Board to rectify this wrongdoing would be a wasteful and

useless act. Accordingly, Plaintiffs now bring this action to remedy the harm to Lordstown caused

by Defendants’ faithless actions.

II.      JURISDICTION AND VENUE

         19.   Pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C.

§ 78aa), this Court has jurisdiction over the claims asserted herein for violations of Sections 10(b),

14(a), and 20(a) of the Exchange Act. This Court has supplemental jurisdiction over the remaining

claims under 28 U.S.C. § 1367.

         20.   This Court has personal jurisdiction over each of the Defendants because each

Defendant has expressly or implicitly consented to personal jurisdiction through, among other

things, Lordstown Motors’ forum selection clause which requires that the sole and exclusive forum

for a stockholder derivative action is a Delaware state or federal court. Additionally, each

Defendant is either a Delaware corporation or an individual who is either present in this District

for jurisdictional purposes or has, directly and indirectly, used the means and instrumentalities of

interstate commerce, including, but not limited to, the United States mails, interstate telephone

communications, and the facilities of the national securities exchanges and markets, such that each


                                                  7
   Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 8 of 71 PageID #: 8




Defendant has sufficient minimum contacts with this District so as to render the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       21.      Venue is proper in this jurisdiction pursuant to Section 27 of the Exchange Act (15

U.S.C. § 78aa) and 28 U.S.C. § 1391(b) because Lordstown is a Delaware corporation, and this

action is governed by a forum selection clause which requires that the sole and exclusive forum

for a stockholder derivative action is a Delaware state or federal court.

III.   PARTIES

       A.       Plaintiffs

       22.      Plaintiffs Daniel J. Cohen and David M. Cohen are current stockholders of

Lordstown Motors and have continuously owned such shares in Lordstown Motors (and its

predecessor company, DiamondPeak), since at least August 3, 2020 and August 27, 2020,

respectively.

       B.       Nominal Defendant

       23.      Nominal Defendant Lordstown Motors is an automotive company founded for the

purpose of developing and manufacturing light duty electric trucks targeted for sale to fleet

customers. The Company’s flagship vehicle is the “Endurance,” an electric full-size pickup truck.

       24.      Shares of Lordstown Motors common stock trade on the NASDAQ stock exchange

under the ticker “RIDE.”      Lordstown’s predecessor company, DiamondPeak, traded on the

NASDAQ under the ticker symbol “DPHC.”                The Company’s headquarters are located at

2300 Hallock Young Road, Lordstown, Ohio 44481. Lordstown Motors is incorporated under the

laws of the State of Delaware.

       C.       Individual Defendants

       25.      Defendant Burns founded Lordstown Motors in April 2019 and has served as its

Chairman of the Board and CEO since inception. Burns was also the founder and former CEO of


                                                  8
  Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 9 of 71 PageID #: 9




Workhorse Group Inc. (“Workhorse Group”), from which Lordstown Motors later licensed certain

intellectual property of Workhorse Group’s W-15 pickup truck for use in the design and

development of the Endurance. Burns is named as a defendant in the Securities Class Actions that

allege he violated Sections 10(b) and 20(a) of the Exchange Act. Defendant Burns knowingly,

recklessly, or with gross negligence made (or allowed to be made) improper statements in

Lordstown Motors’ SEC filings, press releases, and other public statements. Defendant Burns also

negligently violated Sections 14(a) and 20(a) of the Exchange Act by making improper statements

in connection with the proxy solicitation of stockholder votes in favor of the Merger. In 2020,

Lordstown Motors paid Burns $269,266. As of March 1, 2021, Burns beneficially owned

46,351,745 shares of Lordstown Class A common stock which was worth more than $934 million.

       26.     Defendant Phil Richard Schmidt (“Schmidt”) has served as Lordstown Motors’

President since November 2020 and its Chief Production Officer from October 2019 until

October 2020. Schmidt is named as a defendant in the Securities Class Actions that allege he

violated Sections 10(b) and 20(a) of the Exchange Act. Defendant Schmidt knowingly, recklessly,

or with gross negligence made (or allowed to be made) improper statements in Lordstown Motors’

SEC filings, press releases, and other public statements. In 2020, Lordstown Motors paid Schmidt

$412,305. As of March 1, 2021, Schmidt beneficially owned 334,148 shares of Lordstown Class A

common stock which was worth more than $6.7 million. Additionally, on December 11, 2020 and

February 2-3, 2021, while the price of Lordstown Motors’ common stock was artificially inflated

by the Individual Defendants’ false and misleading public statements and omissions, and while

Schmidt was in possession of material, adverse nonpublic information, he sold 263,412 shares of

personally held Lordstown Motors stock at artificially inflated prices for proceeds of $6,383,710.




                                                9
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 10 of 71 PageID #: 10




       27.     Defendant Julio C. Rodriguez (“Rodriguez”) has served as Lordstown’s Chief

Financial Officer (“CFO”) since September 2019. Previously, he served in several executive roles

for Workhorse Group from August 2013 to August 2019. Rodriguez is named as a defendant in

the Securities Class Actions that allege he violated Sections 10(b) and 20(a) of the Exchange Act.

Defendant Rodriguez knowingly, recklessly, or with gross negligence made (or allowed to be

made) improper statements in Lordstown Motors’ SEC filings, press releases, and other public

statements. In 2019 and 2020, Lordstown Motors paid Rodriguez a base salary of $250,000 per

year plus stock options and other equity compensation. As of November 30, 2020, Rodriguez

beneficially owned 568,437 shares of Lordstown Class A common stock which was worth

$13.9 million. Additionally, on February 4, 2021, while the price of Lordstown Motors’ common

stock was artificially inflated by the Individual Defendants’ false and misleading public statements

and omissions, and while Rodriguez was in possession of material, adverse nonpublic information,

he sold 9,300 shares of personally held Lordstown Motors stock at artificially inflated prices for

proceeds of $251,100.

       28.     Defendant Michael Fabian (“Fabian”) has served as the Director of Stamping

Operations of Lordstown Motors since February 2020. Fabian is named as a defendant in the

Securities Class Actions that allege he violated Sections 10(b) and 20(a) of the Exchange Act.

Defendant Fabian knowingly, recklessly, or with gross negligence made (or allowed to be made)

improper statements in Lordstown Motors’ public communications.

       29.     Defendant David T. Hamamoto (“Hamamoto”) served as DiamondPeak’s

Chairman and CEO between November 2018 and October 2020, and has served as a director to its

successor, Lordstown Motors, since the Merger. Defendant Hamamoto knowingly, recklessly, or

with gross negligence made (or allowed to be made) improper statements in Lordstown Motors’




                                                10
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 11 of 71 PageID #: 11




(and its predecessor, DiamondPeak’s) SEC filings, press releases, and other public statements.

Defendant Hamamoto also negligently violated Sections 14(a) and 20(a) of the Exchange Act by

making improper statements in connection with the proxy solicitation of stockholder votes in favor

of the Merger. As of November 30, 2020, Hamamoto beneficially owned 4,229,135 shares of

Lordstown Class A common stock and 1,826,396 warrants which were worth more than

$120 million. Additionally, on October 22, 2020, while the price of Lordstown Motors’ common

stock was artificially inflated by the Individual Defendants’ false and misleading public statements

and omissions, and while Hamamoto was in possession of material, adverse nonpublic

information, he sold one million shares of personally held Lordstown Motors stock at artificially

inflated prices for proceeds of $16.38 million.

       30.     Defendant Mark A. Walsh (“Walsh”) served as a director of DiamondPeak

beginning prior to its IPO until the Merger closed on October 23, 2020. Walsh is a partner and co-

founder of Silverpeak, an alternative investment management firm that was part of a joint venture

that controlled DiamondPeak’s sponsor. Defendant Walsh knowingly, recklessly, or with gross

negligence made (or allowed to be made) improper statements in Lordstown Motors’ (specifically

its predecessor, DiamondPeak’s) SEC filings, press releases, and other public statements.

Defendant Walsh negligently violated Sections 14(a) and 20(a) of the Exchange Act by making

improper statements in connection with the proxy solicitation of stockholder votes in favor of the

Merger. As of November 30, 2020, Walsh beneficially owned 1,896,960 shares of Lordstown

Class A common stock and 802,832 warrants which were worth more than $53 million. Walsh

agreed to resign from DiamondPeak’s board of directors upon the closing of the Merger.

       31.     Defendant Andrew C. Richardson (“Richardson”) served as a director of

DiamondPeak beginning prior to its IPO until the Merger closed on October 23, 2020. In




                                                  11
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 12 of 71 PageID #: 12




connection with the Merger, Richardson received 88,357 founder shares of Class A common stock

which were valued at more than $1.6 million at the time. Defendant Richardson knowingly,

recklessly, or with gross negligence made (or allowed to be made) improper statements in

Lordstown Motors’ (specifically its predecessor, DiamondPeak’s) SEC filings, press releases, and

other public statements. Defendant Richardson negligently violated Sections 14(a) and 20(a) of

the Exchange Act by making improper statements in connection with the proxy solicitation of

stockholder votes in favor of the Merger. Richardson agreed to resign from DiamondPeak’s board

of directors upon the closing of the Merger.

       32.     Defendant Steven R. Hash (“Hash”) served as a director of DiamondPeak

beginning prior to its IPO until the Merger closed on October 23, 2020. In connection with the

Merger, Hash received 88,357 founder shares of Class A common stock which were valued at

more than $1.6 million at the time.      Defendant hash knowingly, recklessly, or with gross

negligence made (or allowed to be made) improper statements in Lordstown Motors’ (specifically

its predecessor, DiamondPeak’s) SEC filings, press releases, and other public statements.

Defendant Hash negligently violated Sections 14(a) and 20(a) of the Exchange Act by making

improper statements in connection with the proxy solicitation of stockholder votes in favor of the

Merger. Hash agreed to resign from DiamondPeak’s board of directors upon the closing of the

Merger.

       33.     Defendant Judith A. Hannaway (“Hannaway”) served as a director of

DiamondPeak beginning prior to its IPO until the Merger closed on October 23, 2020. In

connection with the Merger, Hannaway received 88,357 founder shares of Class A common stock

which were valued at more than $1.6 million at the time. Defendant Hannaway knowingly,

recklessly, or with gross negligence made (or allowed to be made) improper statements in




                                               12
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 13 of 71 PageID #: 13




Lordstown Motors’ (specifically its predecessor, DiamondPeak’s) SEC filings, press releases, and

other public statements. Defendant Hannaway negligently violated Sections 14(a) and 20(a) of

the Exchange Act by making improper statements in connection with the proxy solicitation of

stockholder votes in favor of the Merger. Hannaway agreed to resign from DiamondPeak’s board

of directors upon the closing of the Merger.

       34.     Defendant Keith A. Feldman (“Feldman”) has served as a Lordstown Motors

director and the Chair of the Board’s Audit Committee since October 2020. Defendant Feldman

knowingly, recklessly, or with gross negligence made (or allowed to be made) improper statements

in Lordstown Motors’ SEC filings, press releases, and other public statements.           As of

March 1, 2021, Feldman beneficially owned 234,645 shares of Lordstown Class A common stock

which was worth more than $4.7 million.

       35.     Defendant Jane Reiss (“Reiss”) served as a director of (legacy) Lordstown Motors

from February 2020 until October 2020, and has served as a Company director and member of the

Lordstown Motors Board’s Audit Committee since the Merger. Defendant Reiss knowingly,

recklessly, or with gross negligence made (or allowed to be made) improper statements in

Lordstown Motors’ SEC filings, press releases, and other public statements. Defendant Reiss also

negligently violated Sections 14(a) and 20(a) of the Exchange Act by making improper statements

in connection with the proxy solicitation of stockholder votes in favor of the Merger.        In

February 2020, in consideration of her service on (legacy) Lordstown Motors’ board of directors,

Reiss was granted 2,500 stock options.         As of March 1, 2021, Reiss beneficially owned

83,822 shares of Lordstown Class A common stock which was worth more than $1.68 million.

       36.     Defendant Dale G. Spencer (“Spencer”) served as a director of (legacy)

Lordstown Motors from February 2020 until October 2020, and has served as a director of




                                                13
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 14 of 71 PageID #: 14




Lordstown Motors since the Merger. Defendant Spencer knowingly, recklessly, or with gross

negligence made (or allowed to be made) improper statements in Lordstown Motors’ SEC filings,

press releases, and other public statements.     Defendant Spencer also negligently violated

Sections 14(a) and 20(a) of the Exchange Act by making improper statements in connection with

the proxy solicitation of stockholder votes in favor of the Merger.        In February 2020, in

consideration of his service on (legacy) Lordstown Motors board of directors, Spencer was granted

2,500 stock options. As of March 1, 2021, Spencer beneficially owned 83,822 shares of Lordstown

Class A common stock which was worth more than $1.68 million.

       37.    Defendant Michael D. Gates (“Gates”) has served as a Lordstown Motors director

since October 2020. Defendant Gates knowingly, recklessly, or with gross negligence made (or

allowed to be made) improper statements in Lordstown Motors’ SEC filings, press releases, and

other public statements.   As of March 1, 2021, Gates beneficially owned 10,101 shares of

Lordstown Class A common stock which was worth more than $203,000.

       38.    Defendant Mickey W. Kowitz (“Kowitz”) has served as a Lordstown Motors

director since October 2020. Defendant Kowitz knowingly, recklessly, or with gross negligence

made (or allowed to be made) improper statements in Lordstown Motors’ SEC filings, press

releases, and other public statements. As of March 1, 2021, Kowitz beneficially owned 10,060

shares of Lordstown Class A common stock which was worth more than $202,000.

       39.    Defendant Angela Strand Boydston (“Strand Boydston”) has served as a

Lordstown Motors director since October 2020.         Defendant Strand Boydston knowingly,

recklessly, or with gross negligence made (or allowed to be made) improper statements in

Lordstown Motors’ SEC filings, press releases, and other public statements.




                                               14
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 15 of 71 PageID #: 15




       40.    Defendant Martin J. Rucidlo (“Rucidlo”) has served as a Lordstown Motors

director and a member of the Board’s Audit Committee since October 2020. Defendant Rucidlo

knowingly, recklessly, or with gross negligence made (or allowed to be made) improper statements

in Lordstown Motors’ SEC filings, press releases, and other public statements.            As of

March 1, 2021, Rucidlo beneficially owned 12,535 shares of Lordstown Class A common stock

which was worth more than $252,000.

       41.    Defendants Burns, Schmidt, Rodriguez, and Fabian are the “Officer Defendants”

or the “Securities Class Action Defendants.” Defendants Burns, Hamamoto, Walsh, Richardson,

Hash, Hannaway, Feldman, Reiss, Spencer, Gates, Kowitz, Strand Boydston, and Rucidlo are the

“Director Defendants.” Defendants Feldman, Reiss, and Rucidlo are the “Audit Committee

Defendants.” Defendants Hamamoto, Walsh, Richardson, Hash, Hannaway, Burns, Reiss, and

Spencer are the “Proxy Defendants.” The Officer Defendants and the Director Defendants are

sometimes collectively referred to as the “Individual Defendants.”

IV.    SUBSTANTIVE ALLEGATIONS

       A.     DiamondPeak Goes Public as a SPAC and Acquires Lordstown

              1.      DiamondPeak

       42.    DiamondPeak is a blank check company or “SPAC” formed under the laws of the

State of Delaware on November 13, 2018 for the purpose of effecting a merger, capital stock

exchange, asset acquisition, stock purchase, reorganization, or similar business combination with

one or more businesses. DiamondPeak was led by Defendant Hamamoto, its CEO and Chairman.

DiamondPeak’s sponsor, DiamondPeak Sponsor LLC, was a joint venture between an entity

controlled by Defendant Hamamoto (DHP SPAC Sponsor LLC) and an entity controlled by the

principals of Silverpeak (SP SPAC Sponsor LLC), an alternative investment management firm,

led by its partners including Defendant Walsh.


                                                 15
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 16 of 71 PageID #: 16




        43.     On January 18, 2019, DiamondPeak filed for its $250 million IPO.

        44.     DiamondPeak’s preliminary prospectus filed that day stated in part:

        We have not selected any business combination target and we have not, nor has
        anyone on our behalf, initiated any substantive discussions, directly or indirectly,
        with any business combination target. We intend to focus our search for a target
        business with a real estate related component.

        45.     DiamondPeak further stated that it was targeting a business “with an enterprise

value of between $350 million and $2.0 billion.”

        46.     The preliminary prospectus disclosed that “[i]f we are unable to complete our

business combination within 24 months, we will redeem 100% of the public shares at a per-share

price, payable in cash . . . .”

        47.     On February 27, 2019, the SEC declared effective DiamondPeak’s registration

statement for its IPO.

        48.     On March 4, 2019, DiamondPeak announced that it had closed its IPO of 25 million

units at $10 per unit, resulting in gross proceeds of $250 million. Simultaneously with the closing

of the IPO, DiamondPeak sold 4,666,667 warrants at a price of $1.50 per private placement warrant

in a private placement, generating an additional $7 million in proceeds. On March 18, 2019, in

connection with the underwriters’ election to partially exercise their over-allotment option,

DiamondPeak sold an additional 3 million units and an additional 400,000 private placement

warrants, generating another $30.6 million in proceeds.

        49.     DiamondPeak’s units were listed on the NASDAQ and commenced trading under

the ticker symbol “DPHCU.” Each unit consisted of one share of the company’s Class A common

stock and one-third of one redeemable warrant, each whole warrant enabling the holder thereof to

purchase one share of Class A common stock at a price of $11.50 per share.




                                                16
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 17 of 71 PageID #: 17




       50.     Even after the IPO, Defendants Hamamoto and Walsh exerted significant control

over DiamondPeak.      According to DiamondPeak’s 2019 Form 10-K, which was filed on

March 25, 2020, Defendants Hamamoto and Walsh beneficially owned 88.4% of DiamondPeak’s

Class B common stock (that is, 6,187,500 of 7,000,000 shares) as of March 20, 2020. Hamamoto

owned an additional one million Class A common shares of 28 million outstanding as

of March 20, 2020.

               2.     Lordstown Motors

       51.     Lordstown Motors was founded in 2019 as a private company by Defendant Burns,

the former CEO of Workhorse Group.

       52.     On November 7, 2019, Lordstown Motors became the owner of the recently

shuttered GM Lordstown plant, a 6.2 million square foot facility, after signing a sales agreement

with automaker General Motors in May 2019.          The Lordstown assembly plant (located in

Lordstown, Ohio) had employed more than 10,000 workers in the early 1990s, and 4,200 workers

who had manufactured the Chevrolet Cruze through early 2019. GM provided a $40 million loan

to Lordstown Motors so it could purchase and retool the plant.

       53.     Lordstown Motors touted itself as the savior of this Northeastern Ohio region after

it promised to transform the Mahoning Valley (which was known as “Steel Valley”) into the

epicenter for electric vehicle production, which it dubbed “Voltage Valley.”

       54.     In    March   2020,   Lordstown      Motors   paid   Burns’     former   company,

Workhorse Group, $12 million dollars for the licensing rights to the intellectual property of the

Workhorse Group’s W-15 light-duty electric pickup truck. Lordstown Motors intended on

developing its own electric pickup truck based upon Workhorse’s design. As part of the business

deal, Workhorse Group was given a 10% equity stake in Lordstown Motors.




                                               17
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 18 of 71 PageID #: 18




       55.     An April 21, 2020 blog post by Defendant Burns stated that Lordstown Motors

would begin delivering its Endurance electric pickup truck to commercial fleets in January 2021,

after previously claiming to expect deliveries to begin in late 2020.

       56.     On May 22, 2020, a The Detroit Free Press article entitled “GM’s former plant in

Lordstown will return to mass vehicle production, thousands of jobs” reported that Defendant

Burns “expects to employ 4,000 to 5,000 people in the plant in the near future based on demand

for electric vehicles.” Defendant Burns provided a first-year projected volume of 20,000 trucks

based upon initial interest, stating, “I think we’ll have well, well north of the 20,000 well spoken

for. The demand side is super strong, I am starting to worry we won’t be able to make them fast

enough.”

       57.     Lordstown Motors unveiled the prototype of its flagship Endurance pickup truck

during a live-stream event on June 25, 2020 from its Lordstown, Ohio headquarters to much

fanfare, in a ceremony attended by Vice President Mike Pence. After riding inside an Endurance

prototype, Pence declared “the best days in Lordstown and Ohio and America are yet to come”

and “Endurance isn’t just the name of the pickup truck, endurance describes the character of the

people of the Mahoning Valley.”

       58.     Lordstown Motors claimed that the Endurance’s use of an in-wheel hub motor

design would improve performance, efficiency, and safety, while providing a significant reduction

in total cost of ownership. Further, Lordstown Motors claimed to be the only manufacturer of full-

size electric pickup trucks focused exclusively on the large commercial fleet market and that it

expected to be the first to come to market with the innovative hub motor design. At the time,

Lordstown Motors stated that production would begin in early 2021 with deliveries commencing

later that year. It also claimed to have a full year’s worth of pre-orders on its books.




                                                 18
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 19 of 71 PageID #: 19




       59.     A July 31, 2020 article published at AutoTrends.org entitled “About the 2021

Lordstown Endurance” noted that the June 25, 2020 “news conference was scarce on tech details”

about the truck and matters such as charging times, payload, available trims, and interior remained

unknown. The article reported that Lordstown Motors was targeting fleet buyers who were

required “to purchase at least five trucks with a $1,000 refundable deposit each” and that

Lordstown Motors would begin manufacturing the truck in the summer of 2021.

               3.     DiamondPeak Acquires Lordstown Motors

       60.     On August 3, 2020, DiamondPeak announced that it had entered into a definitive

agreement for a business combination with Lordstown Motors, which would result in Lordstown

Motors becoming a publicly traded company. The transaction was described as follows:

       Transaction Overview

       The business combination values Lordstown at an implied $1.6 billion pro forma
       equity value, at the $10.00 per share PIPE price and assuming minimal redemptions
       by DiamondPeak stockholders. The boards of directors of both DiamondPeak and
       Lordstown have unanimously approved the proposed transaction, which is expected
       to be completed in the fourth quarter of 2020, subject to, among other things, the
       approval by DiamondPeak’s stockholders and satisfaction or waiver of the other
       conditions stated in the definitive documentation.

       61.     On October 8, 2020, DiamondPeak announced that it would hold a Special Meeting

of its stockholders to vote on the proposed Merger.

       62.     On October 22, 2020, DiamondPeak announced that at the Special Meeting,

DiamondPeak’s stockholders voted to approve all stockholder proposals necessary to complete the

Merger, which would close on October 23, 2020.

       63.     An article published on Freightwaves.com that same day entitled “SPAC

shareholders approve Lordstown Motors reverse merger” noted that the quick stockholder vote

was quite unusual:




                                                19
    Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 20 of 71 PageID #: 20




         The deal went from announcement on Aug. 3 to Thursday’s vote in about 11 weeks.
         That is fast even by special purpose acquisition company (SPAC) standards. Due
         diligence by the shell company of its target and U.S. Securities and Exchange
         Commission review typically take four to six months.

         64.    Additionally, according to DiamondPeak’s October 8, 2020 Schedule 14A,

DiamondPeak’s board of directors did not obtain a third-party valuation or fairness opinion in

connection with their recommendation that stockholders approve the Merger.

         65.    On October 23, 2020, Lordstown Motors and DiamondPeak announced the closing

of the business combination and that beginning on October 26, 2020, DiamondPeak would change

its name to “Lordstown Motors Corp.” and its shares would begin trading on the NASDAQ under

the new ticker symbol “RIDE.” Upon closing of the Merger, each legacy share of DiamondPeak

was converted into 55.8817 shares of Lordstown Series A common stock and options to purchase

DiamondPeak common stock were converted into options to purchase Class A shares of Lordstown

common stock.

         B.     The Undisclosed Truth About Lordstown Motors’ Business

         66.    On March 12, 2021, securities analyst Hindenburg Research published a report

entitled “The Lordstown Motors Mirage: Fake Orders, Undisclosed Production Hurdles, and a

Prototype Inferno.”      In its report, Hindenburg Research stated that, among other things,

“Lordstown is an electric vehicle SPAC with no revenue and no sellable product, which we believe

has misled investors on both its demand and production capabilities.”1 The report continued,

“the company has consistently pointed to its book of 100,000 pre-orders as proof of deep demand

for its proposed EV truck. Our conversations with former employees, business partners and an

extensive document review show that the company’s orders are largely fictitious and used as a

prop to raise capital and confer legitimacy.”


1
    Unless otherwise noted, all emphasis is added in materials quoted in this Complaint.


                                                 20
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 21 of 71 PageID #: 21




       67.     Accordingly, between at least August 2020 and March 2021, numerous statements

made by and on behalf of Lordstown Motors (and its predecessor, DiamondPeak) were materially

false and misleading when made because of the failure to disclose the following true facts about

the Company’s business, operations, and prospects (as described in greater detail at ¶¶ 108-119,

124, below):

               (a)    Lordstown Motors greatly overstated potential demand for the Endurance
                      pickup truck because, among other things, the number of Endurance pre-
                      orders was largely fictitious, significantly inflated, and reflected “pre-
                      orders” by customers lacking the intent and/or means to purchase its trucks;

               (b)    Lordstown Motors overstated and misrepresented its pre-orders in order to
                      raise capital, confer legitimacy, and provide investors with an overstated
                      and false sense of confidence in the Company’s prospects;

               (c)    Lordstown Motors faced considerable undisclosed design, performance,
                      reliability, and production obstacles that would continue to delay production
                      and delivery of the Endurance for potentially years beyond the third quarter
                      of 2021; and

               (d)    as a result of the foregoing, statements by and on behalf of Lordstown
                      Motors concerning its business, operations, and prospects were materially
                      false and misleading and/or lacked a reasonable basis when made.

       C.      The Individual Defendants Made a Series of Improper Public Statements

       68.     Beginning on or before August 3, 2020 and continuing until at least

March 24, 2021, the Individual Defendants made, allowed the Company (or its predecessor) to

make, and/or failed to correct improper statements in Lordstown Motors’ SEC filings, press

releases, and other public statements concerning the Company’s business, operations, and

prospects.

       69.     On August 3, 2020, Lordstown Motors and DiamondPeak jointly announced that

they had entered into a definitive merger agreement. DiamondPeak filed a Form 8-K concerning

the Merger announcement with the SEC, attaching the agreement and plan of merger, a form

subscription agreement, the August 3, 2020 joint press release announcing the Merger, the


                                               21
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 22 of 71 PageID #: 22




August 3, 2020 investor slide presentation, the transcript from the August 3, 2020 joint conference

call, and a script from an Endurance commercial. The Form 8-K specifically noted: “[t]he

Company [DiamondPeak] and its directors and executive officers may be deemed to be

participants in the solicitation of proxies from the stockholders of the Company in respect of the

Merger. . . . LMC [Lordstown Motors] and its directors and executive officers may also be deemed

to be participants in the solicitation of proxies from the stockholders of the Company in connection

with the Merger.”

       70.     The August 3, 2020 joint press release provided, in relevant part, that the

transaction valued Lordstown Motors “at an implied $1.6 billion pro forma equity value,” and that

the transaction was expected to deliver approximately $675 million in gross proceeds. It also

stated that the boards of directors of DiamondPeak and Lordstown Motors had both “unanimously

approved the proposed transaction,” which was expected to close in the fourth quarter of 2020,

subject to the approval by DiamondPeak’s stockholders.          The announcement included the

following quote by Defendant Burns:

       We are thrilled with the opportunity to build Lordstown Motors into a top-tier
       electric truck company that is highly differentiated from the competition. We are
       uniquely positioned to be a leader in the industry, with our first vehicle, the
       revolutionary Lordstown Endurance. Our all-electric full-size pickup truck delivers
       the equivalent of 75 miles per gallon and has been systematically engineered and
       competitively priced specifically for the large commercial fleet market, which
       includes companies in manufacturing, contracting, utilities, transportation and
       delivery, and agriculture, among others. Since its unveiling just over a month ago,
       the Endurance has been met with enthusiastic support, and to date, we have
       secured $1.4 billion of pre-orders. Our platform is rooted in sustainability, and the
       entire Lordstown team is committed to ensuring we contribute to a healthier planet
       for generations to come.

       71.     The August 3, 2020 joint press release also included the following quote by

Defendant Hamamoto:

       We have evaluated hundreds of companies for more than a year and Lordstown
       stood out as a differentiated, high growth company at the confluence of electric


                                                22
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 23 of 71 PageID #: 23




       vehicles and light-duty trucks, two highly valuable areas of focus and tremendous
       opportunity in the automotive sector. Lordstown’s top-tier management team, led
       by Steve Burns, has captured a clear lane of customers in the fleet market. The
       team’s vast experience and track-record in launching both traditional and
       electric vehicles, as well as the company’s strong strategic relationships, provides
       Lordstown with a unique competitive advantage and positions the company to
       achieve its milestone of commencing production of the Endurance in the second
       half of 2021.

       72.     This August 3, 2020 joint press release further provided that “Lordstown unveiled

the prototype of its flagship Endurance pickup truck on June 25, 2020, and to date, has received

more than 27,000 pre-orders for the vehicle representing over $1.4 billion of potential revenue,

primarily from commercial fleet customers.”

       73.     Lordstown Motors and DiamondPeak also held an analyst and investor conference

call on August 3, 2020 to further promote the proposed business combination. On the conference

call, Defendant Hamamoto stated that the significant pre-orders for Endurance demonstrated the

robust demand for the truck. He stated:

       Lordstown has attracted a clear lane of customers in the commercial fleet
       segment of the market, as evidenced by its 1.4 billion dollars of pre-orders to-
       date, with a product that has a significant total cost of ownership advantage over
       competitors in both traditional and electric trucks, supports sustainable clean
       energy, and has a simple design that provides a robust, safe and stable ride.

Defendant Burns similarly touted Lordstown’s pre-orders as evidence of significant demand:

       We officially unveiled the Endurance in late-June. The Endurance was met with
       great excitement and acclaim, and we now have garnered significant demand
       with pre-orders totaling approximately 27,000 vehicles since inception,
       representing more than 1.4 billion dollars of potential revenue. We hear from
       many fleets who cannot wait to get their hands on the Endurance. The electric
       vehicle market is expected to grow significantly the next decade, underlying our
       expectations of selling more than 100,000 vehicles per year by 2024.

Burns also stated on the call that Lordstown expected “full production” to commence “in early

2021 ahead of anticipated deliveries later that year.”




                                                 23
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 24 of 71 PageID #: 24




       74.     During the conference call, Lordstown and DiamondPeak presented slides which

were later made available to all investors in DiamondPeak’s Form 8-K filing with the SEC. The

August 3, 2020 slides highlighted Lordstown Motors’ purported pre-order customers including

Clean Fuels Ohio, Duke Energy, FirstEnergy, Grid-X, ServePro, Summit Petroleum Inc., and

Turner Mining Group:




       75.     The August 3, 2020 slides repeated the claim that demand for the Endurance was

“proven with pre-orders covering the first year of production”:




                                               24
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 25 of 71 PageID #: 25




       76.    The August 3, 2020 slides further boasted that “existing pre-orders have been

achieved with minimal marketing costs,” suggesting that the orders were largely driven by pent-

up demand from the “Fleet Market”:




       77.    The August 3, 2020 slides also touted a “Working Prototype” and showed that

Lordstown Motors had received “Significant Pre-Orders” of about 27,000 pre-sales for the

Endurance which represented “potential revenue sufficient to cover 2021 production and into

2022,” and set forth a timeline for commercial production beginning in Q3 2021:




                                              25
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 26 of 71 PageID #: 26




       78.     The August 3, 2020 slides included a “Financial Overview” which contained

“Summary Financials” reiterating that the Company was set to sell an estimated 2,200 units in

2021 for $118 million in revenues, 31,600 units in 2022 for $1.69 billion in revenues, 65,000 units

in 2022 for $3.476 billion in revenues, and 107,000 units in 2024 for $5.776 billion in revenues:




       79.     The August 3, 2020 statements concerning Lordstown Motors’ pre-orders, pre-

order customers, and the demand for its Endurance pickup truck, along with the statements


                                                26
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 27 of 71 PageID #: 27




concerning its production timeline and sales estimates, were false and materially misleading for

the reasons set forth at ¶¶ 67(a)-(d), above.

       80.     On August 24, 2020, DiamondPeak filed its preliminary proxy statement on

Schedule 14A with the SEC, in which DiamondPeak’s board of directors requested that

stockholders vote in favor of the Merger. The filing touted Lordstown’s 27,000 pre-orders from

fleet operators and repeated that the Company expected full production to begin in 2021, with

2,200 vehicles produced and sold that year.

       81.     On September 17, 2020, DiamondPeak and Lordstown Motors hosted an analyst

day with select Wall Street firms to provide an overview of Lordstown’s business and discuss

historical and projected financial performance and various other matters, including recent

developments with Lordstown Motors and the electric vehicle industry generally. During the

presentation, the companies exhibited slides which were later made available to all investors in a

DiamondPeak SEC filing.

       82.     The September 17, 2020 slides were substantially similar to the August 3, 2020

slides and repeated the claim that demand for the Endurance was “proven with pre-orders covering

the first year of production.” They also highlighted Lordstown Motors’ purported pre-order

customers including Clean Fuels Ohio, Duke Energy, FirstEnergy, Grid-X, ServePro, Summit

Petroleum Inc., and Turner Mining Group. The slides further boasted of “$2.0bn+ of Existing Pre-

Orders” that “have been achieved with minimal marketing costs,” indicating that the orders were

largely driven by pent-up demand from the “Fleet Market.”

       83.     The September 17, 2020 slides also touted a “Working Prototype” and showed that

Lordstown Motors had now received “Significant Pre-Orders” of about 40,000 pre-sales for the

Endurance which represented “potential revenue sufficient to cover production into 2023,” and set




                                                27
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 28 of 71 PageID #: 28




forth a timeline for commercial production beginning in Q3 2021. The slides included a “Financial

Overview” which contained “Summary Financials” reiterating that the Company was on track to

sell an estimated 2,200 units in 2021 for $118 million in revenues, 31,600 units in 2022 for

$1.69 billion in revenues, 65,000 units in 2022 for $3.476 billion in revenues, and 107,000 units

in 2024 for $5.776 billion in revenues.

       84.     The August 24, 2020 and September 17, 2020 statements set forth above

concerning Lordstown Motors’ working prototype, commercial production and sales targets, its

pre-orders, pre-order customers, and the demand for its Endurance pickup truck were false and

materially misleading for the reasons set forth at ¶¶ 67(a)-(d), above.

       85.     On September 18, 2020, DiamondPeak supplemented its proxy statement by filing

a Form DEFA 14A with the SEC. The supplement to the proxy statement stated “DiamondPeak,

Lordstown and their respective directors and executive officers may be deemed to be participants

in the solicitation of proxies from the holders of common stock in respect of the proposed

transaction.” The supplement included a September 1, 2020 The Detroit News article where

Defendant Burns touted 40,000 pre-orders and the slides from the September 17, 2020 investor

presentation, as described above.

       86.     On October 8, 2020, DiamondPeak filed its definitive proxy statement on Schedule

DEFM14A with the SEC. The proxy statement claimed that while Lordstown Motors had only

“engaged in limited marketing activities,” it already had pre-orders for more than 38,000 vehicles,

primarily from fleet purchasers. It also contained a “Risk Factor” which stated, in part: “To date,

Lordstown has engaged in limited marketing activities and Lordstown has no binding contracts

with customers. The non-binding pre-orders that Lordstown has signed did not require customer

deposits and may not be converted into binding orders or sales.” The proxy statement further




                                                 28
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 29 of 71 PageID #: 29




stated that that the Company “achieved several key milestones” to “commencing commercial

production and sales,” and that the Company anticipated commencing full production in 2021,

“with a target of 2,200 vehicles produced and sold in the year.” DiamondPeak’s board of directors

also expressly recommended that stockholders vote in favor of the Merger.

       87.     The October 8, 2020 statements concerning Lordstown’s ability to meet its

commercial production and sales milestones, its pre-orders, and the demand for its Endurance

pickup truck were false and materially misleading for the reasons set forth at ¶¶ 67(a)-(d), above.

Additionally, the purported “Risk Factor” misrepresented and failed to disclose the true risks

associated with Lordstown’s reported pre-orders because, among other things, the Company had

secretly paid consultants for each pre-order received such that they were highly motivated to and

did accumulate largely fictitious pre-orders from “customers” lacking the intent and/or means to

purchase the trucks.

       88.     On October 23, 2020, Lordstown Motors and DiamondPeak issued a press release

announcing the closing of the business combination, and that beginning on October 26, 2020,

Lordstown shares would commence trading on the NASDAQ under the symbol “RIDE,” with

Lordstown warrants trading under the symbol “RIDEW.” The press release stated, in part:

       “We are proud of this momentous occasion. Electrification of the automotive
       industry is at an inflection point, and this transaction helps us play our part in this
       transformation,” commented Steve Burns, Founder and Chief Executive Officer of
       Lordstown Motors. “At Lordstown, we have built a differentiated company, and we
       look forward to combining our EV startup culture with the infrastructure and assets
       we already have in place in order to successfully achieve our production
       milestones.”

       Lordstown Motors, which unveiled the prototype of its flagship Endurance pickup
       truck in June 2020, remains on pace to commence commercial production in the
       second half of 2021 at its plant in Lordstown, Ohio. The Endurance’s
       revolutionary use of an in-wheel hub motor design is expected to deliver superior
       performance, efficiency, and safety, while providing a significant reduction in total
       cost of ownership for commercial fleet owners. “We have a near production-ready
       plant and approximately $675 million in proceeds from this transaction, which is


                                                 29
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 30 of 71 PageID #: 30




       more than enough funding to get us through initial production,” continued Steve
       Burns.

       89.     In an interview published by Youngstown Publishing Co. in The Business Journal

on October 26, 2020, Defendant Burns highlighted that the Company’s beta vehicles were “nearly

production ready” and would launch into full production by September 2021. Defendant Burns

also noted that the Company had received 40,000 pre-orders and that he “was surprised that the

truck has attracted so much attention this soon,” attributing the success to “a pent-up demand.”

       90.     The October 23 & 26, 2020 statements concerning Lordstown’s ability to meet its

commercial production milestones, its pre-orders, and the demand for its Endurance pickup truck

were false and materially misleading for the reasons set forth at ¶¶ 67(a)-(d), above.

       91.     On November 12, 2020, Lordstown Motors filed its preliminary prospectus and

registration statement on Form S-1 with the SEC, which was amended by the Company’s

December 1, 2020 Form S-1/A (together with the Prospectus dated December 4, 2020, the

“Registration Statement”), in which the Company registered to sell (i) 5,066,667 shares of Class

A common stock that were issuable upon the exercise of private placement warrants and

(ii) 9,333,333 shares of Class A common stock that were issuable upon the exercise of certain

public warrants, with expected proceeds to the Company of approximately $182.1 million.

       92.     In the Registration Statement, Lordstown Motors also registered for resale

143,666,024 shares of Class A common stock by the “Selling Shareholders,” including Defendants

Burns (46,351,745 shares), Schmidt (72,778 shares), Rodriguez (43,380 shares), Hamamoto

(4,229,135 shares and 1,826,396 warrants), Walsh (1,896,960 shares and 802,832 warrants),

Richardson (88,357 shares), Hash (88,357 shares), Hannaway (88,357 shares), Feldman

(234,645 shares and 91,613 warrants), Gates (10,101 shares), Kowitz (10,060 shares), and Rucidlo

(7,535 shares). Climb2Glory LLC, which was paid to gather pre-orders and later took a stake in



                                                30
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 31 of 71 PageID #: 31




Lordstown, registered 62,628 shares for resale, which were valued at more than $1.4 million on

December 4, 2020 when the Registration Statement was declared effective. Some or all of the

securities registered on behalf of the Selling Shareholders had been issued pursuant to private

placements and, in any event, were not freely tradeable absent SEC registration or an applicable

exemption. Lordstown Motors would not receive any proceeds from the sale of these shares.

       93.     The Registration Statement, which was signed by Defendants Burns, Rodriguez,

Hamamoto, Feldman, Reiss, Spencer, Gates, Kowitz, Strand Boydston, and Rucidlo, claimed that

Lordstown Motors, which had only “engaged in limited marketing activities,” now had pre-orders

for more than 50,000 vehicles, primarily from fleet purchasers. Lordstown Motors also claimed

to have built “an operational prototype” of the Endurance and that it was “targeting commencement

of commercial production of the Endurance and initial sales in the second half of 2021.”

Lordstown Motors’ Form S-1 also stated that the Company “achieved several key milestones” to

“commencing commercial production and sales,” and that the Company anticipated commencing

full production in 2021 “with a target of 2,200 vehicles produced and sold in the year.”

       94.     The statements in the Registration Statement concerning Lordstown Motors’

operational prototype, its limited marketing activities, commercial production and sales targets, its

pre-orders, and the demand for its Endurance pickup truck, were false and materially misleading

for the reasons set forth at ¶¶ 67(a)-(d), above.

       95.     On November 16, 2020, Lordstown Motors issued a press release providing a

business update. In this release, Lordstown Motors announced that it “Remains on Track to Begin

Production of the Lordstown Endurance in September 2021.” The Company also detailed several

“[n]otable developments,” including:

       •     Lordstown Motors has received approximately 50,000 non-binding
       production reservations from commercial fleets for its Lordstown all-electric



                                                    31
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 32 of 71 PageID #: 32




        pickup truck, with an average order size of approximately 500 vehicles per fleet.
        This figure does not capture interest the company has received from organizations
        that are not in position to be able to place pre-orders, such as federal, state and
        municipal governments, and military fleets. Deliveries of the Lordstown
        Endurance are expected to begin in September 2021, with full production ramping
        up throughout 2022.

(Bold emphasis in original, underline emphasis added).

        96.    On November 16, 2020, Reuters published a report entitled “Lordstown Motors

says electric pickup launch ‘on track’ for fall 2021,” that included a picture of U.S. President

Donald Trump “inspecting” the Endurance on the South Lawn of the White House accompanied

by Defendants Fabian and Schmidt. The Reuters report quoted “Startup Lordstown [stating that]

it remained ‘on track’ to begin building electric pickup trucks next September at a former General

Motors Co. plant in northeastern Ohio.” The Reuters report further represented that “[t]he

company said it had received 50,000 non-binding reservations for the new truck.” A transcript

of the President’s remarks listed Defendants Burns, Schmidt, and Fabian being present and

included comments by Defendants Burns and Schmidt. Defendant Schmidt stated in pertinent part

that “our truck [is] a world-class vehicle. We can’t wait to launch it this year coming.” In

response to the President’s inquiry: “[Y]ou’ll make how many a year when you get it going?,”

Defendant Burns replied: “Well, we’ll make north of 100,000 once we get going.”

        97.    In an interview on CNBC’s Mad Money the following day, on November 17, 2020,

Defendant Burns declared “we sell to commercial fleets. That’s our first customer. And like I

said, we’ve already got 50,000 pre-orders.” Burns went on to say that most of the orders were

signed by the CEOs of large firms – “so very serious orders.”

        98.    On December 4, 2020, the SEC declared Lordstown’s Registration Statement

effective.




                                                32
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 33 of 71 PageID #: 33




       99.     On December 21, 2020, Lordstown Motors announced that it received 80,000 pre-

orders for the Endurance and that the Company remained on track to begin production of the

Endurance in September 2021. In a Tweet promoting the news, the Company declared, “we have

hit a new milestone.”

       100.    The November 16 & 17, 2020 and December 21, 2020 statements concerning

Lordstown Motors’ commercial production and deliveries, its pre-orders, and the demand for its

Endurance pickup truck were false and materially misleading for the reasons set forth at ¶¶ 67(a)-

(d), above.

       101.    On January 11, 2021, Lordstown Motors issued a press release announcing that it

had “surpasse[d] 100,000 pre-orders for the Lordstown Endurance.”                  In this release,

Defendant Burns stated: “[r]eceiving 100,000 pre-orders from commercial fleets for a truck like

the Endurance is unprecedented in automotive history . . . . Adding in the interest we have from

federal, state, municipal and military fleets on top of that, I think you can see why we feel that we

are about to revolutionize the pickup truck industry.” This press release further provided that

“Lordstown is now building the first Beta Endurance vehicles and is on track for start of production

in September of this year.”

       102.    On January 28, 2021, Lordstown Motors issued a press release providing business

updates, and stating that the Company was “Prepar[ing] Ohio Factory to Begin Building Betas

Next Month.” Defendant Burns stated that “[w]e are hard at work in the factory preparing to begin

Beta builds in the coming weeks,” and that “[w]ith this step on the horizon, we remain on track to

meet our September start-of-production timeline while continuing to see indicators of strong

demand for an all-wheel drive, full-size electric pickup truck with 250 miles of range from

commercial, government and military fleets.”




                                                 33
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 34 of 71 PageID #: 34




       103.    On February 17, 2021, Lordstown Motors issued a press release announcing that it

had entered the Endurance Beta skateboard in the 2021 SCORE International San Felipe 250, part

of the SCORE World Desert Championship race series. In this release, the Company stated that

“[a]fter successful prototype and Alpha builds, Lordstown is now building the first Beta Endurance

vehicles and is on track for start of production in September of this year.”

       104.    The January 11 & 28, 2021 and February 17, 2021 statements concerning

Lordstown Motors’ commercial production timeline, its pre-orders, and the demand for its

Endurance pickup truck were false and materially misleading for the reasons set forth at ¶¶ 67(a)-

(d), above.

       105.    Also, on February 17, 2021, Lordstown received a non-public request from the SEC

for the voluntary production of documents and information, including relating to the Merger and

the pre-orders of the Company’s Endurance pickup truck. Lordstown did not publicly disclose

the SEC’s inquiry. The Individual Defendants’ failure to disclose the SEC investigation rendered

their previous statements concerning the Merger and the Company’s pre-orders materially

misleading.

       106.    On February 23, 2021, in an interview with Yahoo! Finance Live, Defendant Burns

stated: “[o]ur initial foray is into fleets, and we have pre-sold 100,000 of these vehicles to various

fleets across America – really a big appetite.” He continued: “[y]ou’ve got a fleet using a 17-mile

per gallon pickup truck for the last 30 years and we come out with one that gets the equivalent of

75 miles per gallon. There is a lot of demand and excitement about it.” This article further

provided that “Burns said production for the Endurance will begin in September. That will make

the Endurance the first all electric pickup truck on the market.”




                                                 34
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 35 of 71 PageID #: 35




       107.    The February 23, 2021 statements concerning Lordstown Motors’ commercial

production timeline, its pre-orders, and the demand for its Endurance pickup truck were false and

materially misleading for the reasons set forth at ¶¶ 67(a)-(d), above. Additionally, Defendants’

failure to disclose the SEC investigation rendered the statements concerning Lordstown Motors’

commercial production timeline, its pre-orders, and the demand for its Endurance pickup truck

incomplete and materially misleading.

       D.      The Truth Emerges

       108.    On March 12, 2021, investment analyst Hindenburg Research, which specializes in

forensic financial research, published a bombshell report entitled “The Lordstown Motors Mirage:

Fake Orders, Undisclosed Production Hurdles, and a Prototype Inferno.”               Available at

https://hindenburgresearch.com/lordstown/ (last visited 4/26/21).

       109.    Hindenburg Research summarized the findings set forth in its detailed report as

follows:

               (a)    “Lordstown is an electric vehicle SPAC with no revenue and no sellable
                      product, which we believe has misled investors on both its demand and
                      production capabilities.”

               (b)    “The company has consistently pointed to its book of 100,000 pre-orders as
                      proof of deep demand for its proposed EV truck. Our conversations with
                      former employees, business partners and an extensive document review
                      show that the company’s orders are largely fictitious and used as a prop to
                      raise capital and confer legitimacy.”

               (c)    “For example, Lordstown recently announced a 14,000-truck deal from E
                      Squared Energy, supposedly representing $735 million in sales. E Squared
                      is based out of a small residential apartment in Texas that doesn’t operate a
                      vehicle fleet.”

               (d)    “Another 1,000-truck, $52.5 million order comes from a 2-person startup
                      that operates out of a Regus virtual office with a mailing address at a UPS
                      Store. We spoke with the owner who acknowledged it won’t actually order
                      any vehicles, instead describing the ‘pre-order’ as a mere marketing
                      relationship.”



                                               35
Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 36 of 71 PageID #: 36




          (e)   “Yet another firm that is supposedly set to buy 500 trucks from Lordstown
                told us: ‘…The letters of interest are non-binding. It’s not like you’d
                obligate yourself to a pre-order or that you would contractually bind
                yourself to buying this truck. That’s not what they are.’”

          (f)   “Lordstown CEO Steve Burns has called these arrangements ‘very serious
                orders’. The actual customer agreements, which we present for the first
                time today, require no deposit and are non-binding. Many of the supposed
                customers do not operate fleets nor do many have the means to actually
                make the stated purchases.”

          (g)   “Former employees and litigation records reveal that in order to raise capital
                and confer credibility, Steve Burns began paying consultants for every truck
                pre-order as early as 2016 while he was serving as CEO at Workhorse.”

          (h)   “Later, heading into Lordstown’s eventual go-public transaction in 2020, a
                small consulting group called Climb2Glory was paid to generate pre-orders.
                Climb2Glory openly described the purpose behind the pre-order game: ‘the
                faster the pre-orders arrived, the greater investors’ confidence would be in
                the company and the faster funds would flow in.’”

          (i)   “One company rep that committed to buy 40 trucks through Climb2Glory
                told us: ‘…I’m not committed to anything, not to buying a single vehicle. I
                committed to consider buying vehicles. I’d have a lot of questions before I
                commit to anything.’”

          (j)   “Others had similar remarks. ‘The commitment of that size (15) is totally
                impossible,’ a representative for the City of Ravenna told us about its pre-
                order. We document numerous other ‘customers’ that disclaim any intent
                to actually purchase vehicles.”

          (k)   “Multiple former senior employees who have worked with Lordstown
                Founder & CEO Steve Burns openly described him as a ‘con man’, or a ‘PT
                Barnum’ figure. One senior employee told us that, while working with
                Steve for a couple of years, they saw more questionable and unethical
                business practices than they had seen in their entire career.”

          (l)   “Despite being allowed to resign from Workhorse, former senior employees
                described how Burns was pushed out of his old company by the board for
                wasting R&D money and missing promised deadlines. He then launched
                Lordstown months later.”

          (m)   “Despite claims that Lordstown will be producing vehicles by September, a
                former employee explained how the company is experiencing delays and
                making ‘drastic’ design modifications, putting them an estimated 3-4 years
                away from production. For example, in mid-January the company ‘totally
                switched from a plastic exterior to aluminum,’ we were told.”



                                          36
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 37 of 71 PageID #: 37




              (n)     “Despite claims that battery packs would be manufactured in-house, we
                      were told that the equipment is months away from arriving, let alone being
                      put into a production environment. In the meantime, we were told that
                      battery packs are being put together by hand.”

              (o)     “Former employees also shared that the company has completed none of its
                      needed testing or validation, including cold weather testing, durability
                      testing, and Federal Motor Vehicle Safety Standards (FMVSS) testing
                      required by the NHTSA.”

              (p)     “In January 2021, Lordstown’s first street road test resulted in the vehicle
                      bursting into flames 10 minutes into the test drive. We share copies of the
                      911 call and a police report we received through FOIA requests.”

              (q)     “Lordstown only went public in October 2020, but in that brief time,
                      executives and directors have unloaded ~$28 million in stock. We think it
                      bodes poorly when executives unload stock in a company with no actual
                      product that claims to be on the cusp of mass-production.”

       110.   Hindenburg Research further wrote that:

       Our research has revealed that Lordstown’s order book consists of fake or entirely
       non-binding orders, from customers that generally do not even have fleets of
       vehicles. According to former employees and business partners, CEO Steve Burns
       sought to book orders, regardless of quality, purely as a tool to raise capital and
       confer legitimacy. In addition, we show how, in desperation to claim there was
       demand for the proposed vehicle, [Burns] paid for customers to book valueless,
       non-binding pre-orders. (Emphasis in original).

       111.   The Hindenburg Research report quoted a former sales representative for the

Lordstown Endurance, who stated:

       You’re right to have some apprehension. I think the way it’s being communicated
       especially to the media is probably not accurate. Everywhere I read is pre-orders,
       pre-orders, pre-orders. There’s no such thing as a preorder. What they’re doing
       is getting letters of intent and there is no commitment whatsoever. I could
       commit to 100,000 pre-orders or reservations but I have no commitment, no
       financial commitment, no nothing I hope they can get all 100,000 of them but I
       think that’s extraordinarily unlikely. (Emphasis in original).

       112.   The report further stated that Lordstown “hired small consulting group

Climb2Glory, which was to receive $50 per truck pre-order, according to former employees.” It




                                               37
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 38 of 71 PageID #: 38




further noted that “Climb2Glory boasts on its own website how it was key in helping Lordstown

generate pre-orders faster in order to use the orders as a capital raising tool”:




       113.    The Hindenburg Research report also included a quote from Climb2Glory’s

managing partner, Pat Mangin, from a phone interview: “[b]ecause of the letters of intent from

Climb2Glory and some marketing, Diamond Group came to the table and they did the reverse

merger. So our role was to help influence and acquire interest that would lead to investment. That

was Climb2Glory’s role.” Mangin further explained that initially Climb2Glory represented the

Endurance for “contract dollars,” but later took a stake in Lordstown: “[w]e did get a significant

amount of shares in the deal so what we do now is we still leverage our network.” See ¶ 92, above

(regarding Climb2Glory’s registration for resale of $1.4 million in Lordstown shares).

       114.    Hindenburg detailed numerous additional purported “pre-orders” that “appear

similarly meaningless,” including purported deals with FirstEnergy, Momentum Groups, Summit

Petroleum Inc., Mike Albert Fleet Solutions, Grid-X, and the City of Ravenna. See ¶¶ 74, 82,

above (touting various pre-order customers including FirstEnergy, Grid-X, and Summit

Petroleum Inc.),




                                                  38
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 39 of 71 PageID #: 39




       115.    The Hindenburg Research report further detailed what happened with the first road

test for the Endurance: it burst into flames. Hindenburg Research included a portion of the police

report which it received through a FOIA request:




       116.    According to the report, just two weeks after this disastrous initial road test,

Lordstown announced that it would begin building beta trucks in a month. Lordstown did not

acknowledge until a month later that “it did have ‘an event’, stating that ‘we do not generally

comment on individual testing conditions.’”

       117.    In its report, Hindenburg Research described its conversation with a former

Lordstown Motors employee “who was intimately familiar with the path toward production. They

explained that Lordstown has built fewer than 10 prototypes so far, and that the company is still

making extensive modifications.” This former employee also detailed that in mid-January 2021,

Lordstown “totally switched from a plastic exterior to aluminum” to reduce weight. The former

employee called this change “drastic” and suggested that this would “essentially restart any testing

and validation process.”


                                                39
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 40 of 71 PageID #: 40




         118.   This same former employee also explained that Lordstown had not completed any

of its required testing and validation, including: “[c]old weather testing, which typically takes

about 3 months and had not begun”; “[a] ‘million mile’ test or similar durability test done by major

automakers,” which typically “requires 6 months of 24/7 testing”; or “[m]ajor testing required for

the Federal Motor Vehicle Safety Standards (FMVSS) by the NHTSA.”

         119.   Hindenburg Research also quoted a union leader, who worked for decades at the

Lordstown plant for GM, who stated:

         I know they’re way behind. If nothing else went wrong then Covid threw them way
         behind. They can’t fire up the old machines. Some of them they can. But everything
         else has to be reprogrammed and some of it has to be rebuilt. . . . It’s not ready. It
         is not ready. They showed some stuff on TV in the body shop with the robots that
         do the welding. But if you never worked in a body shop you didn’t realize they
         weren’t working. They were moving but not welding. There were no sparks.

         120.   In response to the Hindenburg Research report, the price of Lordstown common

stock plummeted 16% in one day, down from its March 11, 2021 closing price of $17.71 per share

to a March 12, 2021 close of just $14.78 per share, thereby erasing $517 million in stockholder

value.

         121.   On March 17, 2021, Lordstown Motors held an earnings call on which

Defendant Burns first disclosed that Lordstown had received an inquiry from the SEC. When

interviewed by CNBC on the morning of March 18, 2021 before the opening of trading,

Defendant Burns now claimed that the Company had “never said we had orders,” and admitted

that the Company “[didn’t] have a product yet,” adding that “[b]y definition we can’t have orders.”

He further stated that the previously much hyped “preorders did exactly what they were supposed

to do. Gauge interest. Nobody knew if fleets would buy an electric pickup truck. It was

completely unknown science, no data around it.” He concluded, stating: “I don’t think anybody

thought we had actual orders. That’s just not the nature of this business.”



                                                  40
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 41 of 71 PageID #: 41




       122.    On this news, the stock dropped another 13% to $13.01 per share, thereby erasing

an additional $367 million in market capitalization.

       123.    Beginning on March 18, 2021, Lordstown investors filed a series of class actions

in the United States District Court for the Northern District of Ohio (as previously defined, the

“Securities Class Actions”). The Securities Class Action seek to recover millions of dollars in

investor losses from the Company and its senior officers caused by the false and misleading

statements concerning the Company’s business, operations, and prospects.

       124.    On March 24, 2021, Hindenburg Research posted pictures of the Endurance

prototype breaking down during a commercial shoot about three months prior to the Merger

(around July 2020), at which time the Company had claimed it would begin delivering its pickup

trucks in early 2021:




                                                41
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 42 of 71 PageID #: 42




       125.    On this disclosure, the market price of Lordstown common stock declined another

$1.21 per share, closing down at $11.38 per share on March 24, 2021 and erasing another

$213 million in market capitalization.

       126.    On March 25, 2021, Youngstown Ohio NBC Station, WFMJ-TV, posted an article

on its website entitled, “Lordstown Motors knew of SEC investigation month before public

announcement.” The article reported Lordstown Motors’ failure to timely disclose the SEC

investigation and described the pending Securities Class Actions, stating in part:

       The company that plans to manufacture all-electric pickup trucks at the former GM
       Lordstown Assembly plant has formally acknowledged that it is being investigated
       by the Securities and Exchange Commission and that began in mid-February.

       An annual report filed with the SEC by Lordstown Motors states that on February
       17, 2021, LMC received a request from the SEC for the voluntary production of
       documents and information, including relating to the merger between
       DiamondPeak and Legacy Lordstown and pre-orders of vehicles.

       LMC CEO Steve Burns did not reveal the SEC request to members of the news
       media until one month later during a March 17 conference call with members of
       the press and investors.

       There was also no mention of the SEC probe in LMC’s fourth quarter and year-end
       financial report that was filed last week.




                                                42
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 43 of 71 PageID #: 43




       That omission was mentioned in one of two lawsuits filed by investors alleging
       securities violations by LMC.

       As late as January 11, one month before the SEC request, LMC issued a press
       release announcing that it had surpassed 100,000 pre-orders for the Lordstown
       Endurance.

       The company says it expects those lawsuits, which seek to become class actions,
       will be consolidated in U.S. District Court.

       “..we intend to vigorously defend against the claims, but there can be no assurances
       as to the outcome,” LMC says in its latest SEC filing.

       LMC says in the Annual Report that it is responding to the SEC’s requests and
       intend to cooperate with the inquiry.

V.     DAMAGES TO LORDSTOWN

       127.    As a result of the Individual Defendants’ improprieties, Lordstown disseminated

improper public statements concerning its business, operations, and prospects. These improper

statements have devastated Lordstown Motors’ credibility and caused the Company to lose more

than $1 billion in market capitalization.

       128.    These actions have irreparably damaged Lordstown’s corporate image and

goodwill. For at least the foreseeable future, Lordstown will suffer from what is known as the

“liar’s discount,” a term applied to the stock of companies who have been implicated in misleading

the investing public, such that Lordstown’s ability to raise equity capital or debt on favorable terms

in the future is now and will continue to be impaired. The Company stands to incur higher

marginal costs of capital and debt because of the misconduct.

       129.    The Individual Defendants’ improper course of conduct has also subjected the

Company to potentially hundreds of millions of dollars in damages in connection with the

Securities Class Actions. The Securities Class Actions allege that the Company and the Securities

Class Action Defendants violated federal securities laws by repeatedly misrepresenting the

Company’s business, operations, and prospects.


                                                 43
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 44 of 71 PageID #: 44




       130.    As a direct and proximate result of the Individual Defendants’ conduct, the

Company has needlessly expended, and will continue to expend, significant sums of money. These

expenditures include, without limitation: (i) costs and damages associated with the overpayment

for the acquisition of Lordstown Motors in the Merger; (ii) costs incurred in connection with

issuing false and misleading proxy solicitations seeking approval of the Merger; (iii) costs incurred

to compensate “consultants” for generating fictious and significantly inflated pre-orders; (vi) costs

incurred responding to the Hindenburg report and related analyst, investor, customer, media,

and/or similar inquiries; (v) costs incurred in investigating and defending Lordstown and the

Securities Class Action Defendants in the Securities Class Actions; (vi) costs incurred responding

to the SEC inquiry and any future regulatory investigations and actions; (vii) lost sales and orders

resulting from exposure of Lordstown’s misleading disclosures regarding its business, operations,

and prospects; and (viii) costs incurred from compensation and benefits paid to the Individual

Defendants, who have breached their fiduciary duties to Lordstown.

VI.    DEFENDANTS’ DUTIES

       A.      The Individual Defendants’ Fiduciary Duties

       131.    By reason of their positions as officers and/or directors of Lordstown and because

of their responsibility to control the business and corporate affairs of the Company, the

Individual Defendants owed, and owe, the Company and its stockholders the fiduciary obligations

of good faith, loyalty, due care, and candor and were, and are, required to use their utmost ability

to control and manage the Company in a just, honest, fair, and equitable manner.               Each

Individual Defendant owed, and owes, the Company and its stockholders the fiduciary duty to

exercise good faith and diligence in the administration of the affairs of the Company, as well as

the highest obligations of fair dealing and not to act in furtherance of their personal interest or

benefit.


                                                 44
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 45 of 71 PageID #: 45




       132.    Because of their positions of control and authority as officers and/or directors of

Lordstown, the Individual Defendants were able to, and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein. Because of their advisory, executive,

managerial, and directorial positions with Lordstown, each of the Individual Defendants had

knowledge of material, nonpublic information regarding the Company. In addition, as officers

and/or directors of a publicly held company, the Individual Defendants had a duty to promptly

disseminate accurate and truthful information regarding the Company’s business, operations, and

prospects so that the market price of the Company’s stock would be based on truthful and accurate

information.

       133.    At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Lordstown and was at all times acting within the

course and scope of such agency.

       134.    To discharge their duties, the Individual Defendants were, and are, required to

exercise reasonable and prudent oversight and supervision over the management, policies,

practices, and controls of Lordstown. By virtue of such duties, the Individual Defendants were,

and are, required to, among other things:

               a.     exercise good faith to ensure that the Company is operated in a diligent,
                      efficient, honest, and prudent manner and in accordance with all applicable
                      laws (including federal and state laws, government rules and regulations,
                      and the Company’s Certificate of Incorporation and Bylaws);

               b.     neither violate nor knowingly permit any officer, director, or employee of
                      Lordstown to violate any applicable laws, rules, or regulations;

               c.     remain informed as to the status of Lordstown’s operations, and upon
                      receipt or notice of information of imprudent or unsound practices, to make
                      a reasonable inquiry in connection thereto and to take steps to correct such
                      conditions or practices;

               d.     establish and maintain systematic and accurate records and reports of the
                      business and affairs of Lordstown and procedures for the reporting of the


                                               45
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 46 of 71 PageID #: 46




                      Company’s business and affairs to the Board and to periodically investigate,
                      or cause independent investigation to be made of, said reports and records;

              e.      maintain and implement an adequate, functioning system of internal
                      controls, such that the affairs and operations of Lordstown are conducted in
                      accordance with all applicable laws, rules, and regulations; and

              f.      truthfully and accurately inform and guide investors and analysts with
                      respect to the business operations of the Company.

       B.     Duties Pursuant to the Company’s Corporate Governance Guidelines

       135.   The Company’s Corporate Governance Guidelines (“Governance Guidelines”)

were adopted by the Board to, along with the certificate of incorporation, bylaws, and Board

committee charters, form the framework for governance of the Company. These guidelines apply

to the Director Defendants in connection with their membership on Lordstown’s Board.

       136.   According to the Governance Guidelines, the Board’s responsibilities include the

following:

       Risk Assessment — The Board shall maintain oversight of the Company’s risk
       management processes. The Compensation Committee shall periodically evaluate
       whether there are any risks arising from the Company’s compensation policies for
       all employees and overall actual compensation practices which are reasonably
       likely to have a material adverse effect on the Company, and recommend to the
       Board any changes deemed appropriate by such committee. The Audit Committee
       shall review and discuss with management and the independent auditor the
       Company’s major enterprise risk exposures and the steps management has taken to
       monitor and control those exposures, including the Company’s policies with
       respect to risk assessment and risk management with respect to operational,
       financial, accounting and tax matters of the Company, including data privacy and
       security. To the extent risk oversight is a focus of one or more committees of the
       Board, those committees shall report key findings periodically to the full Board.

       137.   According to the Governance Guidelines, “Board Operations” include the

following:

       D)     Director Responsibilities — Directors must exercise their business
       judgment to act in the best interests of the stockholders and the Company. Directors
       are expected to attend and participate in all meetings of the Board and of
       committees on which they serve and to spend the time needed and prepare for and
       meet as frequently as necessary to discharge their responsibilities. The Board shall


                                               46
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 47 of 71 PageID #: 47




       make the determination that at least one of the members of the Audit Committee
       meets the Audit Committee financial expert requirements. Each director should be
       sufficiently familiar with the business of the Company, including its financial
       statements and capital structure, and the risks and competition it faces, to facilitate
       active and effective participation in the deliberations of the Board and of each
       committee on which he or she serves. Upon request, management will make
       appropriate personnel available to answer any questions a director may have about
       any aspect of the Company’s business. Directors should also review the materials
       provided by management and advisors in advance of the meetings of the Board and
       its committees and should arrive prepared to discuss the issues presented.

       E)      Director Loyalty and Ethics — In their roles as directors, all directors owe
       a duty of loyalty to the Company. This duty of loyalty mandates that the best
       interests of the Company take precedence over any interests possessed by a director.
       The Company has adopted a Code of Business Conduct and Ethics. Certain portions
       of the Code deal with activities of directors, particularly with respect to transactions
       in the securities of the Company, potential conflicts of interest, the taking of
       corporate opportunities for personal use, and competing with the Company.
       Directors should be familiar with the Code’s provisions in these areas and should
       consult with the Company’s counsel in the event of any issues.

       C.      Duties Pursuant to the Company’s Code of Business Conduct and Ethics

       138.    The Individual Defendants were also bound by the Company’s Code of Business

Conduct and Ethics (the “Code of Conduct”), which applies to all Lordstown directors, officers,

and employees. Among other things, the Code of Conduct states that: “It is the general policy of

Lordstown Motors Corp. (the “Company”) to conduct its business activities and transactions with

the highest level of integrity and ethical standards and in accordance with all applicable laws.”

       139.    With respect to the Company’s “Basic Principles and Practices,” the Code of

Conduct includes the following:

       1.      Compliance with Laws, Rules and Regulations

       It is the Company’s policy to comply with all applicable laws, rules and regulations.
       It is the personal responsibility of each employee, officer and director to adhere to
       the both the spirit and the form of the standards and restrictions imposed by those
       laws, rules and regulations in the performance of their duties for the Company,
       including those relating to accounting and auditing matters and insider trading.

                                          *       *       *



                                                 47
Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 48 of 71 PageID #: 48




    5.      Fair Dealing

    We believe in succeeding through honest business competition. We do not seek
    competitive advantages through illegal or unethical business practices. Each
    director, officer and employee should endeavor to deal fairly with the Company’s
    customers, suppliers, competitors and employees. No director, officer or employee
    should take unfair advantage of anyone through manipulation, concealment, abuse
    of privileged information, misrepresentation of material facts, or any other unfair
    business practice.

                                       *       *       *

    8.      Insider Trading

    You are not permitted to use, share or disseminate confidential information to, or
    enable others to, purchase or sell securities in violation of the federal securities laws
    or for any other purpose except the conduct of our business. To use confidential
    information for personal financial benefit or to “tip” others who might make an
    investment decision on the basis of this information is not only unethical, but is also
    illegal. You are expected to comply with the Company’s Insider Trading Policy.

                                       *       *       *
    10.     Disclosure

    The Company’s periodic reports and other documents filed with the Securities and
    Exchange Commission (“SEC”), including financial statements and other financial
    information, must comply with applicable federal securities laws and SEC rules.
    Each director, officer and employee, to the extent involved in the Company’s
    disclosure process, must: (a) be familiar with and comply with the Company’s
    disclosure controls and procedures and its internal control over financial reporting,
    to the extent relevant to his or her area of responsibility, so that the Company’s
    public reports and documents filed with the SEC comply in all material respects
    with the applicable federal securities laws and SEC rules; and (b) to the extent
    appropriate within his or her are responsibility, take all necessary steps to ensure
    that all filings with the SEC and all other public communications about the financial
    and business condition of the Company provide full, fair, accurate, timely and
    understandable disclosure.

    Each director, officer or employee, to the extent involved in the Company’s
    disclosure process, must:

    • familiarize himself or herself with the disclosure requirements applicable to the
    Company as well as the business and financial operations of the Company; and

    • not knowingly misrepresent, or cause others to misrepresent, facts about the
    Company to others, whether within or outside the Company, including to the
    Company’s independent auditors, governmental regulators and self-regulatory
    organizations


                                               48
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 49 of 71 PageID #: 49




       D.        Additional Duties of the Audit Committee Defendants

       140.      In addition to the fiduciary duties discussed above, the Audit Committee

Defendants owed specific duties to Lordstown under the Audit Committee Charter (the “Audit

Charter”). According to the Audit Charter “[t]he function of the Audit Committee is primarily one

of oversight.”

       141.      According to the Audit Charter, the Audit Committee was responsible for assisting

the Board in oversight of:

       •         the integrity of the Company’s financial statements,
       •         the Company’s compliance with legal and regulatory requirements,
       •         the independent auditor’s qualifications, independence and performance,
       •         the organization and performance of the Company’s internal audit function,
       •         the Company’s internal accounting and financial controls,
       •         the Company’s treasury and finance matters, and
       •         the Company’s risk management and assessment pertaining to, amongst
                 other matters, the financial, operational, accounting and tax matters of the
                 Company, including data privacy and security.

       142.      According to the Audit Charter, the Audit Committee was responsible for providing

to the Board “such information and materials as it may deem necessary to make the Board aware

of significant financial matters that require the attention of the Board.”

       143.      The Audit Charter charges the Audit Committee Defendants with the following

duties and responsibilities, among others:

       5.     Review Financial Statements. The Audit Committee shall review and
       discuss the following with management, the independent auditor and, if
       appropriate, the director of the internal auditing department:

       •      The scope and timing of the annual audit of the Company’s financial
       statements;

       •      The Company’s annual audited and quarterly financial statements and
       annual and quarterly reports on Forms 10-K and 10-Q (when the Company is
       required to comply with such reporting obligations), including the disclosures in
       “Management’s Discussion and Analysis of Financial Condition and Results of
       Operations”, and recommend to the Board, if deemed appropriate, whether the


                                                 49
Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 50 of 71 PageID #: 50




    audited financial statements and “Management’s Discussion and Analysis of
    Financial Condition and Results of Operations” should be included in the
    Company’s Form 10-K, in accordance with the rules and regulations of the SEC;

    •       The results of the independent audit and the quarterly reviews, any
    significant matters arising from any audit, including any audit problems or
    difficulties (including any critical audit matter (“CAM”) addressed in the audit and
    the relevant financial statement accounts or disclosures that relate to each CAM,
    whether raised by management, the internal auditing department or the independent
    auditor, relating to the Company’s financial statements;

    •      The form of opinion the independent auditor propose to render to the Board
    of Directors and shareholders;

    •       The reports and certifications regarding internal control over financial
    reporting and disclosure controls and procedures and any “management” or
    “internal control” letter issued, or proposed to be issued, by the independent auditor
    to the Company;

    •      Major issues regarding accounting principles and financial statement
    presentations, including any significant changes in the Company’s selection or
    application of accounting principles;

    •       Analyses prepared by management or the independent auditor setting forth
    significant financial reporting issues and judgments made in connection with the
    preparation of the financial statements, including analyses of the effects of
    alternative generally accepted accounting principles (“GAAP”) methods on the
    financial statements and major issues as to the adequacy of the Company’s internal
    controls and any special audit steps adopted in light of material control deficiencies;
    on the financial statements;

    •       The effect of regulatory and accounting initiatives, as well as off-balance-
    sheet structures, on the Company’s financial statements;

    •       Any significant changes required or taken in the audit plan as a result of any
    significant control deficiency or material weakness;

    •        Any problems or difficulties the independent auditor encountered in the
    course of its audit work, including any restrictions on the scope of the auditor’s
    activities or on access to requested information, and management’s response; and

    •       Any significant disagreements between management and the independent
    auditor and management’s response.

                                      *       *       *

    8.      Earnings Press Releases and Earnings Guidance.    The Audit Committee
    shall review and discuss with management the type and presentation of information


                                              50
Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 51 of 71 PageID #: 51




    to be included in earnings press releases (with particular attention to any use of “pro
    forma” or “adjusted” non-GAAP information) and financial information and
    earnings guidance provided to analysts and rating agencies.

    9.     Internal Controls.      The Audit Committee shall:

    •       Advise management, the internal auditing department and the independent
    auditor that they are expected to provide to the Audit Committee a timely analysis
    of significant issues and practices relating to accounting principles and policies,
    financial reporting and internal control over financial reporting;

    •       Consider any reports or communications (and management’s and/or the
    internal audit department’s responses thereto) submitted to the Audit Committee by
    the independent auditor required by or referred to in SAS 61 (as codified by AU
    Section 380), as it may be modified or supplemented or other professional
    standards;

    •       Review and discuss with management, the internal auditor (or other
    personnel or service providers responsible for the internal audit function), and the
    independent auditor the adequacy and effectiveness of the Company’s internal
    controls over financial reporting, including any significant changes, significant
    deficiencies or material weaknesses in those controls reported by the independent
    auditor, the internal auditor (or other personnel or service providers responsible for
    the internal audit function) or management and any special audit steps adopted in
    light of any such significant control deficiencies or material weaknesses and any
    fraud, whether or not material, that involves management or other Company
    employees who have a significant role in the Company’s internal controls; and

    •       Inquire of the Chief Executive Officer and Chief Financial Officer as to the
    existence of any significant deficiencies or material weaknesses in the design or
    operation of internal control over financial reporting which are reasonably likely to
    adversely affect the Company’s ability to record, process, summarize and report
    financial information, and as to the existence of any fraud, whether or not material,
    that involves management or other employees who have a significant role in the
    Company’s internal control over financial reporting.

    10.    Disclosure Controls and Procedures. The Audit Committee shall review and
    discuss the adequacy and effectiveness of the Company’s disclosure controls and
    procedures.

                                      *       *       *

    12.    Legal and Regulatory Compliance. The Audit Committee shall review and
    discuss with Lordstown Motors Corp.’s General Counsel (the “General Counsel”)
    and the independent auditor (i) the overall adequacy and effectiveness of the
    Company’s legal, regulatory and ethical compliance programs, including the
    Company’s Code of Business Conduct and Ethics, and make a recommendation to
    the Board of Directors with respect to the disposition of any proposed waiver and


                                              51
Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 52 of 71 PageID #: 52




    review any potential ethics violations brought to the attention of the Audit
    Committee and (ii) reports regarding compliance with applicable laws, regulations
    and internal compliance programs in each case to the extent pertaining to financial,
    accounting and/or tax matters. The Audit Committee shall discuss with the General
    Counsel and the independent auditor any significant legal, compliance or regulatory
    matters (including any correspondence, notices or inquiries with or from regulators
    or governmental agencies and any published reports) that may have a material
    effect on the Company’s financial statements or accounting policies. The Audit
    Committee shall periodically discuss with the Company’s Legal Department, or
    outside legal counsel, as applicable, legal, compliance or regulatory matters that
    may have a material impact on the financial statements or the Company’s business,
    financial statements or compliance procedures that pertain to financial, accounting
    or tax matters of the Company. The Audit Committee shall have direct
    communication with the Company’s Legal Department, or outside legal counsel, as
    applicable, as needed.

                                     *       *      *

    14.     Risks. The Audit Committee shall review and discuss with management
    and the independent auditor the Company’s major enterprise risk exposures and the
    steps management has taken to monitor and control those exposures, including:

    • the Company’s guidelines and policies with respect to financial risk assessment
    and financial risk management pertaining to financial, accounting and tax matters;

    • the Company’s information technology risk management guidelines and policies,
    including with respect to data security and privacy; and

    • the Company’s other major risk exposures, including with respect to operational
    matters, and the steps management has taken to monitor and control such
    exposures.

    15.    Related Party Transactions. The Audit Committee shall review the
    Company’s policies and procedures with respect to related party transactions and
    review and approve all related party transactions of the Company in accordance
    with the policies and procedures of the Company in effect from time to time.

    16.    Conflicts of Interest. The Audit Committee shall:

    • Review and monitor compliance with the Company’s Code of Business Conduct
    and Ethics, and from time to time or as necessary recommend to the Board any
    revisions to the Board that the Audit Committee deems appropriate or to ensure
    compliance with such laws, regulations and rules;

    • Consider questions of possible conflicts of interest of Board members and of
    corporate officers; and




                                            52
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 53 of 71 PageID #: 53




       • Review actual and potential conflicts of interest of Board members and corporate
       officers and approve or prohibit any involvement of such persons in matters that
       may involve a conflict of interest or the taking of a corporate opportunity.

VII.   DERIVATIVE ALLEGATIONS

       144.    Plaintiffs bring this action derivatively in their own right and for the benefit of the

Company to redress injuries suffered, and to be suffered, by Lordstown Motors as a direct result

of the violations of the federal securities laws, breaches of fiduciary duty, and unjust enrichment

by the Individual Defendants.

       145.    Lordstown Motors is named as a nominal defendant in this case solely in a

derivative capacity. This is not a collusive action to confer jurisdiction on this Court that it would

not otherwise have.

       146.    Plaintiffs are current stockholders of Lordstown (and its predecessor company,

DiamondPeak) and have continuously owned such shares since at least at least August 3, 2020 and

August 27, 2020, respectively. Plaintiffs plan to hold Lordstown shares continuously throughout

the pendency of this action. Plaintiffs will adequately and fairly represent the interests of the

Company and its stockholders in prosecuting this action.

       147.    Because current members of the Lordstown Motors Board lack independence

and/or face a substantial likelihood of liability for the acts and omissions complained of herein,

prosecution of this action, independent of the current Board, is in the best interests of the Company

and its stockholders.

       148.    The wrongful acts complained of herein subjected, and continue to subject,

Lordstown Motors to harm.

VIII. FUTILITY ALLEGATIONS

       149.    Plaintiffs incorporate by reference all prior paragraphs as if fully set forth herein.




                                                 53
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 54 of 71 PageID #: 54




       150.    Lordstown’s current Board consists of Defendants Burns, Hamamoto, Feldman,

Reiss, Spencer, Gates, Kowitz, Strand Boydston, and Rucidlo (the “Demand Board”). Plaintiffs

have not made any demand on the Demand Board to institute this action because such a demand

would be a futile and useless act.

       A.      Demand Is Excused as to Burns and Hamamoto Because They Lack
               Independence

       151.    Lordstown has conceded in its SEC filings that Burns is not an independent

director. Specifically, in the Company’s December 4, 2020 Prospectus on SEC Form 424B3,

Lordstown concedes that the Board did not find Burns to be independent under the NASDAQ’s

listing rules. Furthermore, Burns is not an independent director because his principal professional

occupation is his employment with Lordstown. Burns is the Company’s founder and CEO, and

has received and continues to receive substantial monetary compensation and other benefits.

Moreover, Burns holds a significant percentage of Lordstown’s outstanding common stock which

was worth $934 million as of March 1, 2021. Burns was also the primary negotiator on behalf of

Lordstown Motors in connection with the Merger and was the individual who stood to gain the

most by its consummation and the continued misrepresentation of Lordstown’s business. This

lack of independence renders Burns incapable of impartially considering a demand to commence

and vigorously prosecute this action.

       152.    Hamamoto similarly lacks independence due to having recently served as CEO and

Chairman of Lordstown’s predecessor, DiamondPeak, and having been the primary negotiator on

behalf of DiamondPeak in connection with the Merger. Hamamoto beneficially owns a significant

amount of Lordstown common stock which was worth $85.2 million as of March 1, 2021, and

which he received as a result of the consummation of the Merger through materially false and

misleading proxy solicitations. Like Burns, Hamamoto was interested in the Merger transaction



                                                54
    Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 55 of 71 PageID #: 55




given his significant financial interest in its consummation and the continued misrepresentation of

Lordstown’s business. This lack of independence renders Hamamoto incapable of impartially

considering a demand to commence and vigorously prosecute this action.

        B.     Demand Is Excused Because All Demand Board Members Face a Substantial
               Likelihood of Liability for Their Misconduct

        153.   As set forth herein, Demand Board members Burns, Hamamoto, Feldman, Reiss,

Spencer, Gates, Kowitz, Strand Boydston, and Rucidlo breached their fiduciary duties of loyalty

and good faith by making or allowing to be made improper statements in Lordstown’s (and

DiamondPeak’s) press releases, public filings, and other public statements.        Notably, these

defendants signed the Company’s false and misleading Registration Statement which registered

for sale their personally held Lordstown shares2 and which misrepresented Lordstown Motors’

Endurance prototype, its limited marketing activities, its commercial production timeline and sales

targets, its pre-orders, and the demand for its Endurance pickup truck.

        154.   Demand Board members Feldman, Reiss, and Rucidlo, as members of the

Audit Committee, had a duty to adequately oversee Lordstown’s compliance with legal and

regulatory requirements, including public disclosure controls and procedures, as well as its risk

assessment and management, and internal control functions.          Thus, the Audit Committee

Defendants were responsible for knowingly or recklessly allowing the improper statements

detailed herein. The Audit Committee Defendants breached their fiduciary duty of loyalty and

good faith by approving or otherwise allowing the improper statements, and therefore failing to

properly oversee Lordstown’s compliance with legal and regulatory requirements, risk assessment,

and the Company’s internal controls.



2
 Although Reiss, Spencer, and Strand Boydston signed the Registration Statement, it appears they
did not register any of their personally-held Company shares for resale.


                                                55
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 56 of 71 PageID #: 56




       155.    Demand Board member Hamamoto violated his fiduciary duties by trading on

inside information. On October 22, 2020, while the price of Lordstown Motors’ common stock

was artificially inflated by the Individual Defendants’ false and misleading public statements and

omissions, and while Hamamoto was in possession of material, adverse nonpublic information, he

sold one million shares of personally held Lordstown Motors stock at artificially inflated prices

for proceeds of $16.38 million.

       156.    Demand Board members Burns, Hamamoto, Reiss, and Spencer further violated

Sections 14(a) and 20(a) of the Exchange Act by negligently making material misstatements and

omitting material facts in connection with their proxy solicitations, as described herein.

       157.    Burns is also named as a defendant in the pending Securities Class Actions which

allege that he violated Sections 10(b) and 20(a) of the Exchange Act by affirmatively making false

and misleading statements and/or controlling Lordstown and its Section 10(b) violations.

       158.    Accordingly, all the members of the Demand Board face a substantial likelihood of

liability for their breaches of fiduciary duty and violations of state and federal law, making any

demand upon them futile.

       C.      Demand Is Excused Due to Burns’ Control Over the Demand Board

       159.    The Demand Board is also interested due to Burns’ dominion and control over the

Demand Board. Burns is the founder, CEO, and Chairman of Lordstown and by all accounts is

the driving force behind the Company. As of March 1, 2021, he owned 26.25% of the Company’s

outstanding Class A common stock. Given this level of control, Burns has been able to handpick

Lordstown’s officers and directors. Indeed, while at Workhorse Group, Burns developed a

reputation for hiring friends and relatives as top executives.

       160.    Demand Board members Reiss and Spencer were chosen by Burns and first

appointed to Lordstown’s Board prior to the Merger, in February 2020. As result, they each


                                                 56
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 57 of 71 PageID #: 57




received 83,822 shares of Lordstown Class A common stock which was worth more than

$1.68 million post-Merger. Both Reiss and Spencer are therefore beholden to Burns.

       161.    In connection with the closing of the Merger, Burns was given the power to

unilaterally nominate six of the nine members of the post-Merger (Demand) Board, which he did.

He was also empowered to nominate a seventh director, in consultation with DiamondPeak. As

described in the Company’s October 8, 2020 proxy statement:

       Stephen S. Burns will have significant influence over us after the closing.

       Upon closing, Stephen S. Burns will beneficially own our Class A common stock
       representing approximately 27.7% of our outstanding voting power (or 35.5%
       assuming a maximum redemption by our public stockholders of 27,000,000 public
       shares). As long as Mr. Burns own or control a significant percentage of our
       outstanding voting power, he will have the ability to influence certain corporate
       actions requiring stockholder approval.

       In addition, assuming the Director Election Proposal is approved, our board of
       directors following the closing will include, in addition to one director designated
       by DiamondPeak, one director designated by DiamondPeak in consultation with
       Mr. Burns and one director designated by Mr. Burns in consultation with
       DiamondPeak, six directors designated by Mr. Burns. See section entitled
       “Proposal Number 4 — The Director Election Proposal” for more information with
       respect to the nomination of individuals to our board of directors following the
       closing.

       162.    Moreover, each of the directors on the Demand Board (with the exception of Burns)

has received and will continue to receive substantial cash and equity compensation for their service

on the Board and its committees. On February 5, 2021, each director also received an annual grant

of $165,000 in restricted stock units for “their earlier service on the Board.”

       163.    Accordingly, at least six of the nine directors were unilaterally chosen by Burns,

are beholden to him, and would not be able to objectively determine whether to prosecute Burns

(and others) for their breaches of fiduciary duty and other violations of law.




                                                 57
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 58 of 71 PageID #: 58




       164.    There is reasonable doubt that a majority of Demand Board members are capable

of independently considering a demand to commence and vigorously prosecute an action against

Burns (and others, including themselves), due to Burns’ dominion and control of the Board.

       D.      Demand Is Excused For Additional Reasons

       165.    Any suit by the Demand Board to remedy these wrongs would significantly

increase the exposure of Nominal Defendant Lordstown to liability for violations of the federal

securities laws in the pending Securities Class Actions and would potentially result in civil actions

being filed against one or more additional Director Defendants. If the Board elects for the

Company to press forward with its rights of action in this case, then Lordstown’s efforts would

compromise its own defense of the Securities Class Actions.

       166.    Hamamoto, Feldman, Reiss, Spencer, Gates, Kowitz, Strand Boydston, and

Rucidlo are likewise conflicted and unable to pursue the Company’s claims against the

Officer Defendants. Any effort to prosecute such claims against the Officer Defendants for their

direct roles in the violations of applicable law carried out in Lordstown’s name would necessarily

expose the Board’s own culpability for the very same conduct. In other words, given that the

Board was required to be regularly informed concerning the Company’s operations, business,

prospects, and public reporting, any effort by the Board to hold the Officer Defendants liable would

lead the Officer Defendants to defend on the ground that their own conduct was consistent with

corporate policy and practice, as established by and known to the Demand Board. This is

particularly true with respect to Hamamoto, who oversaw DiamondPeak’s due diligence on and

negotiations with (legacy) Lordstown and who led DiamondPeak’s efforts to solicit stockholder

votes in support of the Merger.

       167.    The acts complained of constitute violations of the fiduciary duties owed by

Lordstown’s officers and directors, and these acts are incapable of ratification. Despite having


                                                 58
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 59 of 71 PageID #: 59




knowledge of the claims and causes of action raised by Plaintiffs, the Board has failed to take any

action against those responsible, much less seek to recover on behalf of the Company for any of

the wrongdoing by the Individual Defendants.

        168.    Demand Board members Spencer and Strand Boydston serve together on the

Compensation Committee.        These individuals set their own compensation, as well as the

compensation of their colleagues on the Demand Board. Their capacity to dole out compensation

for themselves and their colleagues makes it impossible for each of them, and any of them, to

independently and disinterestedly consider a stockholder demand to investigate or prosecute an

action pertaining to the Individual Defendants’ improper conduct.

IX.     CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        169.    In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct and have acted in concert with

and conspired with one another in furtherance of their common plan or design. In addition to the

wrongful conduct alleged herein as giving rise to primary liability, the Individual Defendants

further aided and abetted and/or assisted each other in breaching their respective duties.

        170.    During all times relevant hereto, the Individual Defendants, collectively and

individually, initiated a course of conduct that was designed to and did: (i) deceive the investing

public, including stockholders of Lordstown (and its predecessor), regarding the Company’s

business, operations, and prospects; and (ii) enhance the Individual Defendants’ executive and

directorial positions at Lordstown and the profits, power, and prestige that the Individual

Defendants enjoyed as a result of holding these positions. In furtherance of this plan, conspiracy,

and course of conduct, the Individual Defendants, collectively and individually, took the actions

set forth herein.




                                                59
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 60 of 71 PageID #: 60




       171.    The Individual Defendants engaged in a conspiracy, common enterprise, and/or

common course of conduct. During this time, the Individual Defendants caused and/or allowed

the Company to issue improper public statements.

       172.    The purpose and effect of the Individual Defendants’ conspiracy, common

enterprise, and/or common course of conduct was, among other things, to disguise the

Individual Defendants’ violations of law, breaches of fiduciary duty, and unjust enrichment, and

to conceal adverse information concerning the Company’s business, operations, and prospects.

       173.    The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company to release improper statements.

Because the actions described herein occurred under the authority of the Board, each of the

Individual Defendants was a direct, necessary, and substantial participant in the conspiracy,

common enterprise, and/or common course of conduct complained of herein.

       174.    Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each Individual Defendant acted with

knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

wrongdoing, and was aware of his or her overall contribution to and furtherance of the wrongdoing.

X.     CLAIMS FOR RELIEF

                                            COUNT I

                  Violations of Section 14(a) and 20(a) of the Exchange Act
                               (Against the Proxy Defendants)

       175.    Plaintiffs incorporate by reference and realleges each and every allegation

contained above (except as set forth in the following ¶ 176), as though fully set forth herein.




                                                 60
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 61 of 71 PageID #: 61




       176.    The Section 14(a) and 20(a) Exchange Act claims alleged herein are based solely

on negligence. They are not based on any allegation of reckless or knowing conduct by or on

behalf of the Individual Defendants. The Section 14(a) and 20(a) Exchange Act claims alleged

herein do not allege and do not sound in fraud. Plaintiffs specifically disclaim any allegation of,

reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness

with regard to these nonfraud claims

       177.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his [or her] name to

solicit any proxy or consent or authorization in respect of any security (other than an exempted

security) registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       178.    Rule 14a-9, promulgated pursuant to Section 14(a) of the Exchange Act, provides

that no proxy solicitation shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       179.    Between August 3, 2020 and October 22, 2020, the Proxy Defendants solicited

stockholder votes in favor of the Merger through use of materially false and misleading statements

and failures to disclose in their proxy solicitations as set forth at ¶¶ 69-87, above. In soliciting

stockholder votes, the Proxy Defendants misrepresented and failed to disclose the following true




                                                  61
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 62 of 71 PageID #: 62




facts about the Company’s business, operations, and prospects (as described in greater detail at

¶¶ 108-119, 124):

               (a)    Lordstown Motors greatly overstated potential demand for the Endurance
                      pickup truck because, among other things, the number of Endurance pre-
                      orders was largely fictitious, significantly inflated, and reflected “pre-
                      orders” by customers lacking the intent and/or means to purchase its trucks;

               (b)    Lordstown Motors overstated and misrepresented its pre-orders in order to
                      raise capital, confer legitimacy, and provide investors with an overstated
                      and false sense of confidence in the Company’s prospects;

               (c)    Lordstown Motors faced considerable undisclosed design, performance,
                      reliability, and production obstacles that would continue to delay production
                      and delivery of the Endurance for potentially years beyond the third quarter
                      of 2021; and

               (d)    as a result of the foregoing, statements by and on behalf of Lordstown
                      Motors concerning its business, operations, and prospects were materially
                      false and misleading and/or lacked a reasonable basis when made.

       180.    The Proxy Defendants negligently issued, caused to be issued, and participated in

the issuance of materially false and misleading statements to stockholders, which were made for

the purpose of soliciting stockholder votes to approve DiamondPeak’s acquisition of Lordstown

in the Merger. In the exercise of reasonable care, the Proxy Defendants should have known that

by misrepresenting or failing to disclose the foregoing material facts, the statements made would

be rendered materially false and misleading.

       181.    The proxy solicitation process was an essential link in the approval of the Merger.

The misrepresentations and omissions were material to DiamondPeak stockholders in voting on

the matters set forth for stockholder determination, including the approval of the Merger.

       182.    As a direct and proximate result of these defendants’ wrongful conduct,

DiamondPeak, Lordstown, and the Proxy Defendants misled and/or deceived DiamondPeak’s

stockholders by making materially false and misleading statements that were an essential link in




                                                62
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 63 of 71 PageID #: 63




stockholders heeding the DiamondPeak board of directors’ recommendation to approve the

acquisition of Lordstown.

       183.    The Company was damaged as a result of the Individual Defendants’ materially

false and misleading statements in their proxy solicitations. Plaintiffs, on behalf of Lordstown

Motors, hereby seek relief for damages inflicted upon the Company based upon the misleading

proxy solicitations in connection with the Merger approval of the acquisition of Lordstown by

DiamondPeak.

       184.    Because of their positions of control and their authority over DiamondPeak and

Lordstown, the Proxy Defendants were able to and did control the actions of the companies, their

employees, and the contents of the proxy solicitations, as set forth herein. The Proxy Defendants

therefore qualify as “controlling persons” within the meaning of Section 20(a) of the Exchange

Act. By reason of the above conduct, the Proxy Defendants are also, or alternatively, liable as

control persons of Lordstown (or its predecessor) pursuant to Section 20(a) of the Exchange Act.

                                             COUNT II

       For Contribution for Violations of Section 10(b) and 21D of the Exchange Act
                     (Against the Securities Class Action Defendants)

       185.    Plaintiffs incorporate by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       186.    Defendants Burns, Schmidt, Rodriguez, and Fabian are named defendants in the

Securities Class Actions.

       187.    Lordstown is named as a defendant in the Securities Class Actions, which assert

claims under the federal securities laws for, inter alia, violations of Section 10(b) of the Exchange

Act. If the Company is found liable for violating the federal securities laws, the Company’s

liability will arise, in whole or in part, from the intentional, knowing, or reckless acts or omissions



                                                  63
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 64 of 71 PageID #: 64




of some or all of these defendants as alleged herein. The Company is entitled to receive

contribution from the Securities Class Action Defendants in connection with the Securities Class

Actions against the Company.

       188.    Defendants Burns, Schmidt, Rodriguez, and Fabian as directors and officers and

otherwise, had the power and/or ability to, and did, directly or indirectly, control or influence the

Company’s general affairs, including the content of public statements about Lordstown Motors,

and had the power and/or ability, directly or indirectly, to control or influence the specific

corporate statements and conduct that violated Section 10(b) of the Exchange Act and Rule 10b-

5.

       189.    Defendants Burns, Schmidt, Rodriguez, and Fabian are liable under Section 21D of

the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of any private right of

action for contribution asserted pursuant to the Exchange Act.

       190.    As a result, Defendants Burns, Schmidt, Rodriguez, and Fabian damaged

Lordstown and are liable to the Company for contribution.

                                            COUNT III

                                  Breach of Fiduciary Duties
                                (Against the Officer Defendants)

       191.    Plaintiffs incorporate by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       192.    The conduct of the Officer Defendants complained of herein involves a knowing

and culpable violation of their obligations as officers of Lordstown, the absence of good faith on

their part, and a reckless disregard for their duties to the Company that the Officer Defendants

were aware, or reckless in not being aware, posed a risk of serious injury to the Company.




                                                 64
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 65 of 71 PageID #: 65




       193.    The Officer Defendants owed fiduciary duties to Lordstown and its stockholders.

By reason of their positions as fiduciaries to the Company, the Officer Defendants owed duties of

good faith, loyalty, candor, and truthful disclosure. In addition, the Officer Defendants had

specific fiduciary duties as defined by the Company’s corporate governance documents, including

its Code of Conduct, and principles that, had they been discharged in accordance with the Officer

Defendants’ obligations, would have prevented the misconduct and the consequent harm to the

Company.

       194.    The Officer Defendants consciously breached their fiduciary duties and violated

their corporate responsibilities in at least the following ways:

               (a)     Affirmatively making, allowing, controlling, and/or failing to correct
                       improper and misleading statements in Lordstown’s press releases, SEC
                       filings, conference calls, and other public statements, relating to, among
                       other things, Lordstown’s business, operations, and prospects;

               (b)     Failing to ensure the Company’s compliance with relevant legal and
                       regulatory requirements, as well as its own internal policies and procedures,
                       including but not limited to requirements imposed under federal and state
                       securities laws and the Company’s Code of Conduct;

               (c)     Failing to implement, maintain, and monitor adequate internal controls; and

               (d)     Paying or causing the Company to pay themselves compensation while in
                       breach of their fiduciary duties, which also included share-based
                       compensation awarded at share prices that were artificially inflated by their
                       misconduct.

       195.    As a direct and proximate result of the Officer Defendants’ breaches of their

fiduciary obligations, Lordstown has sustained significant damages. Accordingly, the Officer

Defendants are liable to the Company.

       196.    In addition, each of the Officer Defendants had actual knowledge of the Individual

Defendants’ breaches of fiduciary duties, knowingly participated in the breaches, and Lordstown




                                                 65
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 66 of 71 PageID #: 66




has sustained significant damage as a result. Accordingly, the Officer Defendants are further liable

to the Company for aiding and abetting their fellow defendants’ breaches.

       197.    Plaintiffs, on behalf of Lordstown, have no adequate remedy at law.

                                            COUNT IV

                                   Breach of Fiduciary Duties
                                (Against the Director Defendants)

       198.    Plaintiffs incorporate by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       199.    The Director Defendants owed fiduciary duties to Lordstown and/or its predecessor

and their stockholders. By reason of their positions as fiduciaries, the Director Defendants owed

duties of good faith, loyalty, candor, and truthful disclosure. In addition, the Director Defendants

have and had specific fiduciary duties as defined by relevant corporate governance documents,

including the Governance Guidelines, the Code of Conduct, the charters of various Board

committees, and principles that, had they been discharged in accordance with the Director

Defendants’ obligations, would have prevented the misconduct and the consequent harm to the

Company.

       200.    The Director Defendants consciously breached their fiduciary duties and violated

their corporate responsibilities in at least the following ways:

               (a)     Affirmatively making, allowing, controlling, and/or failing to correct
                       improper and misleading statements in Lordstown’s press releases, SEC
                       filings, conference calls, and other public statements, relating to, among
                       other things, Lordstown’s business, operations, and prospects;

               (b)     Failing to ensure the Company’s compliance with relevant legal and
                       regulatory requirements, as well as its own internal policies and procedures,
                       including but not limited to requirements imposed under federal and state
                       securities laws and the Company’s Code of Conduct, Governance
                       Guidelines, and the Board’s Audit Charter;




                                                 66
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 67 of 71 PageID #: 67




               (c)    Failing to implement, maintain, and monitor adequate internal controls,
                      including adequate and effective disclosure controls; and

               (d)    Paying or causing the Company to pay themselves and the Officer
                      Defendants annual compensation while in breach of their fiduciary duties,
                      which also included share-based compensation awarded at share prices that
                      were artificially inflated by their misconduct.

       201.    The Director Defendants that were members of the Audit Committee further

breached their duties by approving or otherwise allowing the improper statements, which they

knew or were reckless in not knowing omitted material facts and contained material misstatements.

The Audit Committee Defendants also completely and utterly failed in their duty of oversight and

failed to properly oversee Lordstown’s (i) compliance with legal and regulatory requirements, (ii)

public disclosure controls and procedures, (iii) risk assessment and management, and (iv) internal

control functions.

       202.    The Director Defendants that are also Proxy Defendants breached their fiduciary

duties by approving the Merger on the terms agreed to and later approved by DiamondPeak’s

stockholders. Defendants Hamamoto, Walsh, Richardson, Hash, and Hannaway breached their

fiduciary duties by failing to perform sufficient due diligence prior to approving the Merger and

by recommending that DiamondPeak stockholders vote in favor of the Merger.

       203.    As a direct and proximate result of the Director Defendants’ breaches of their

fiduciary obligations, Lordstown has sustained significant damages. Accordingly, the Director

Defendants are liable to the Company.

       204.    In addition, each of the Director Defendants had actual knowledge of the Individual

Defendants’ breaches of fiduciary duties, knowingly participated in the breaches, and Lordstown

has sustained significant damage as a result. Accordingly, the Director Defendants are further

liable to the Company for aiding and abetting their fellow defendants’ breaches.

       205.    Plaintiffs, on behalf of Lordstown, have no adequate remedy at law.


                                               67
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 68 of 71 PageID #: 68




                                           COUNT V

                                      Insider Selling
               (Against the Defendants Rodriguez, Schmidt, and Hamamoto)

       206.    Plaintiffs incorporate by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       207.    At the time Rodriguez, Schmidt, and Hamamoto sold their Lordstown stock, they

knew the undisclosed information described herein and sold such stock on the basis of such

information. That information was material adverse, nonpublic information concerning the

Company’s business, operations, and prospects. It was an asset belonging to the Company which

Rodriguez, Schmidt, and Hamamoto used for their own benefit when they sold Lordstown stock.

       208.    At the time of their stock sales, Rodriguez, Schmidt, and Hamamoto knew the truth

about the Company’s business, operations, and prospects. These stock sales while in possession

and control of this material adverse, nonpublic information was a breach of their fiduciary duty of

loyalty and good faith.

       209.    By reason of the foregoing, Lordstown was damaged.

       210.    Since the use of the Company’s nonpublic information for their own gain

constitutes a breach of fiduciary duty, the Company is entitled to the imposition of a constructive

trust on any profits that Rodriguez, Schmidt, and Hamamoto retained thereby.

       211.    Plaintiffs, on behalf of Lordstown, have no adequate remedy at law.

                                           COUNT VI

                                      Unjust Enrichment
                              (Against the Individual Defendants)

       212.    Plaintiffs incorporate by reference and realleges each and every allegation

contained above, as though fully set forth herein.




                                                68
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 69 of 71 PageID #: 69




       213.    By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of Lordstown. The Individual Defendants were

unjustly enriched as a result of the compensation and officer and director remuneration they

received while breaching their fiduciary duties.

       214.    Defendants Rodriguez, Schmidt, and Hamamoto sold Lordstown stock while in

possession of material, adverse nonpublic information that artificially inflated the price of

Lordstown stock. As a result, Rodriguez, Schmidt, and Hamamoto profited from their misconduct

and were unjustly enriched through their exploitation of material and adverse inside information.

       215.    Plaintiffs, as stockholders and representatives of Lordstown Motors, seek

restitution from these defendants, and each of them, and seek an order of this Court disgorging all

profits, benefits, and other compensation obtained by these defendants, and each of them, from

their wrongful conduct and fiduciary breaches.

       216.    Plaintiffs, on behalf of Lordstown, have no adequate remedy at law.

XI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment as follows:

       A.      Finding that a stockholder demand on the Demand Board would have been a futile

and useless act;

       B.      Finding that the Individual Defendants violated the federal securities laws,

breached their fiduciary duties to the Company, and were unjustly enriched;

       C.      Directing Lordstown Motors to take all necessary actions to reform and improve its

corporate governance and internal procedures to comply with applicable laws and to protect

Lordstown Motors and its stockholders from a repeat of the damaging events described herein,

including, but not limited to, putting forward for stockholder vote resolutions for amendments to

the Company’s Bylaws or Articles of Incorporation, and taking such other action as may be


                                                   69
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 70 of 71 PageID #: 70




necessary to place before stockholders for a vote the following corporate governance proposals or

policies:

        •    a proposal to appropriately test, and then strengthen, the Company’s internal-
             operational control functions;

        •    a proposal to appropriately test, and then strengthen, the Company’s disclosure controls
             to ensure that all material information is adequately and timely disclosed to the SEC
             and public;

        •    a proposal to strengthen the Board’s supervision of operations and compliance with
             applicable state and federal laws and regulations;

        •    a proposal to develop and implement procedures for greater stockholder input into the
             policies and guidelines of the Board;

        •    a proposal to require an independent Chairman of the Board;

        •    a proposal to declassify the Board; and

        •    a proposal to permit the stockholders of Lordstown Motors to nominate three
             candidates for election to the Board.

        D.      Against each of the Individual Defendants in favor of Lordstown Motors for the

amount of damages sustained by Lordstown Motors (and its predecessor company), jointly and

severally, in an amount to be determined at trial, together with pre- and post-judgment interest at

the maximum legal rate allowable by law;

        E.      Requiring the Individual Defendants to return to Lordstown Motors all

compensation and remuneration of whatever kind paid to them by Lordstown Motors (or its

predecessor company) during the time that they were in breach of the fiduciary duties;

        F.      Directing the Individual Defendants to establish, maintain, and fully fund effective

corporate governance and compliance programs to ensure that Lordstown Motors’ directors,

officers, and employees do not engage in wrongful or illegal practices;

        G.      Granting appropriate equitable and/or injunctive relief to remedy the Individual

Defendants’ misconduct, as permitted by law;


                                                  70
 Case 1:21-cv-00604-LPS Document 1 Filed 04/28/21 Page 71 of 71 PageID #: 71




       H.      Awarding to Plaintiffs the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees and expenses; and

       I.      Granting such other and further relief as this Court deems just and equitable.

XII.   DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury.

Dated: April 28, 2021                          COOCH AND TAYLOR, P.A.

                                               /s/ Blake A. Bennett
                                               Blake A. Bennett (#5133)
                                               The Nemours Building
                                               1007 N. Orange St., Suite 1120
                                               Wilmington, DE 19801
                                               (302) 984-3800
                                               Attorneys for Plaintiffs
OF COUNSEL

JOHNSON FISTEL, LLP
MICHAEL I. FISTEL, JR.
40 Powder Springs Street
Marietta, GA 30064
Telephone: (470) 632-6000
Facsimile: (770) 200-3101
MichaelF@johnsonfistel.com

JOHNSON FISTEL, LLP
FRANK J. JOHNSON
655 West Broadway, Suite 1400
San Diego, CA 92101
Telephone: (619) 230-0063
Facsimile: (619) 255-1856
FrankJ@johnsonfistel.com
Attorneys for Plaintiffs




                                                71
